ClerkCase  6:19-cv-00547-RBD-GJK
      Of Circuit Court - Volusia County Document 1-1 Filed 03/20/19 Page 1 of 82 PageID
                                                                                  Page 1 5of 1


 Case Management Inquiry Docket Report Generated on Wed Mar 20 2019 09:18:56 GMT-0400
(Eastern Daylight Time)
                                                                               Print     Close
  Case Information
                                                           Div: 01 -
  Case Number:         Case Style: HEATHER BUDD V.
                                                           Randell H. Rowe, Status: OPEN
  2019 10325 CIDL      TARGET CORPORATION,ET AL
                                                           III
  Case Type:                                                                Security:
                       Category: OTHER CIVIL - CIRCUIT
  CIRCUIT CIVIL                                                             PUBLIC
    Date      Doc.#      Docket Type                      Description                     View
     7          7
                      7                    7

 03/15/2019 14
                      NOTICE OF       Brian Melendez obo Target Corp and TD Bank USA        EIZ)
                      APPEARANCE      NA
                      RETURNED        Target Corp                                           la
 03/15/2019 13        SUMMONS
                      SERVED
                      TWENTY DAY      To TARGET CORPORATION fwd to pltfs atty via          (Z)
02/21/2019 12
                      SUMMONS         e-service for SOP
                      TWENTY DAY      To TD BANK,USA,N.A.fwd to pltfs atty via              4)
 02/21/2019 11
                      SUMMONS         e-service for SOP
                      REQUEST         to Target Corporation                                 IL''',
                                                                                               .-1
 02/20/2019 10
                      SUMMONS
                      REQUEST         to TD Bank, USA,N.A.
 02/20/2019 9
                      SUMMONS
                      REQUEST FOR     to Target Corporation, by Heather Budd                .,)
02/20/2019 8
                      ADMISSIONS
                      REQUEST FOR     to TD Bank, USA,N.A., by Heather Budd                0
 02/20/2019 7
                      ADMISSIONS
                      REQUEST TO      to TD Bank, USA,N.A., by Heather Budd                      '
 02/20/2019 6
                      PRODUCE
                      REQUEST TO      to Target Corporation, by Heather Budd
 02/20/2019 5
                      PRODUCE
                      DESIGNATION OR by Jon P. Dubbeld                                      I:
 02/20/2019 4         NOTICE OF EMAIL
                      ADDRESS
 02/20/2019 3         COMPLAINT                                                             tb
                      CIVIL COVER                                                           13
 02/20/2019 1
                      SHEET



                                                                                        EXHIBIT




https://app02.clerk.orgiccms/caseCM_detail.aspx?d=37353933373433&t=CI                  3/20/2019
          Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 2 of 82 PageID 6

  Filing # 85213911 E-Filed 02/20/2019 12:10:15 PM


                          IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                                   IN AND FOR VOLUSIA COUNTY,FLORIDA
                                              CIVIL DIVISION


               HEATHER BUDD,

                              Plaintiff,                                    Case No.

               vs.




          TARGET CORPORATION &
          TD BANK,USA,N.A.,
          foreign entities,

                       Defendants.
                                                                  /


          I.         TYPE OF CASE (If the case fits more than one type of case, select the most definitive
                     category). If the most descriptive label is a subcategory (is indented under a broader
                     category), place an x in both the main category and subcategory boxes.
           O Condominium                                           [1 Professional malpractice
             Contracts and indebtedness                                    Malpractice—business
          []Eminent domain                                                 Malpractice—medical
          []Auto Negligence                                            O Malpractice—other professional
          []Negligence—other                                       [X]Other — Wrongful Act
            [] Business governance                                   [1 Antitrust/Trade regulation
                 Business Torts                                      [] Business transactions
                 Environmental/Toxic Tort                            [.1 Constitutional challenge—statute or
             fl Third Party indemnification                                ordinance
            [1 Construction defect                                      u  Constitutional challenge—proposed
                  Mass Tort                                                amendment
            [] Negligent security                                     [1 Corporate trusts
            [] Nursing home negligence                               [] Discrimination
                 Premises liability—commercial                        [] Insurance claims
            [] Premises liability—residential                              Intellectual property
          []Products liability                                        [] Libel/ Slander
          []Real property/Mortgage foreclosure                        [1 Shareholder derivative action
            [] Commercial foreclosure                                   u  Securities litigation
             D Residential foreclosure                               [1 Trade secrets
                  Other real property actions                        [X] Wrongful debt collection

          II.        REMEDIES SOUGHT (check all that apply)
                     [X]monetary;
                     [I non-monetarydeclaratory or injunctive relief;
                     [X]punitive


          III. NUMBER OF CAUSES OF ACTION:[ 3 ]




2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 3 of 82 PageID 7




     Unlawful Debt Collection: Florida Statutes, Section 559, et seq., Telephone Consumer
     Protection Act,47 USC 227, et seq., and Violation of § 652B of the Restatement(Second)
     of Torts

IV. IS THIS CASE A CLASS ACTION LAWSUIT?
    [] yes
    [X] no

V.    HAS A NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
     [X] no
     [] yes If"yes," list all related cases by name, case number, and court.

VI. IS JURY TRIAL DEMANDED IN COMPLAINT?
    [X] yes
    [] no

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my
knowledge and belief.

DATE: February 20, 2019
                                             Respectfully submitted,
                                             SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                            Is/ Jon P. Dubbeld
                                            Jon P. Dubbeld, Esq., FBN 105869
                                            Jordan T. Isringhaus, Esq.,FBN 0091487
                                            Aaron M.Swift, Esq., FBN 0093088
                                            Swift, Isringhaus & Dubbeld,P.A.
                                            10460 Roosevelt Blvd. N.
                                            Suite 313
                                            St. Petersburg, FL 33716
                                            Phone:(727)755-3676
                                            Fax:(727)255-5332
                                            jdubbeld@swift-law.corn
                                            aswift@swift-law.com
                                            jisringhaus@swift-law.com
                                            Attorneysfor Plaintiff




                                                2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 4 of 82 PageID 8




          LAURA E. ROTH                                          SEVENTH JUDICIAL CIRCUIT - VOLUSIA COUNTY
                                                     P.O.BOX 6043 DELAND,FLORIDA 32721-6043 - WWW.CLERK.ORG
          CLERK OF THE CIRCUIT COURT




   Filing #:85213911
   Filer:Jon P Dubbeld
   Payment:$420.00

   1 Filing Fee: $400.00
   2 Summons Issuance: $20.00
   3 Complaints/Petitions Civi l Cover Sheet: $0.00
   4 Miscellaneous Other Document: $0.00
   5 Complaints/Petitions Complaint: $0.00
   6 Complaints/Petitions Request that Summons be Issued: $0.00
   7 Complaints/Petitions Request that Summons be Issued: $0.00
   8 Letters/Memoranda/Requests Request: $0.00
   9 Letters/Memoranda/Requests Request: $0.00
   10 Letters/Memoranda/Requests Request: $0.00
   11 Letters/Memoranda/Requests Request: $0.00




     This document is a Clerk generated receipt. This page was not included in the original court
                                  documentsubmitted by the filer.
          Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 5 of 82 PageID 9

  Filing # 85213911 E-Filed 02/20/2019 12:10:15 PM


                       IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                                IN AND FOR VOLUSIA COUNTY,FLORIDA
                                           CIVIL DIVISION

          HEATHER BUDD,
          an individual,
                                                                       Case No.:
                 Plaintiff,
          v.

          TARGET CORPORATION &
          TD BANK,USA,N.A.,
          foreign entities,

                 Defendants.


                                                   COMPLAINT

                  COMES NOW, Plaintiff, HEATHER BUDD (hereinafter, "Plaintiff'), by and through

          undersigned counsel, and hereby sues Defendants, TARGET CORPORATION (hereinafter,

          "TARGET") and TD BANK, USA, N.A. (hereinafter, "TD BANK")(hereinafter collectively,

          "Defendants"). In support thereof, Plaintiff alleges:

                                        PRELIMINARY STATEMENT

                  1.      This is an action for damages for violations of the Florida Consumer Collection

          Practices Act, Chapter 559, Florida Statutes (hereinafter, "FCCPA"), the Telephone Consumer

          Protection Act, 47 United States Code, Section 227 et seq. (hereinafter,"TCPA"), and Invasion of

          Privacy - Intrusion upon Seclusion, as derived from § 652B of the Restatement(Second)of Torts,

          wherein Defendants unlawfully attempt to collect consumer debt from Plaintiff via harassing and

          unlawful means, including unlawful calls to Plaintiff's cellular telephone using an automatic

          telephone dialing system, a predictive telephone dialing system, or an artificial or pre-recorded

          voice, despite lacking Plaintiffs consent to make such calls to her cellular telephone.

                                    JURISDICTION,PARTIES,AND VENUE

                                                           1



2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 6 of 82 PageID 10




        2.        This is an action for damages that exceeds $15,000.00, exclusive of attorneys' fees

 and costs.

        3.        Jurisdiction and venue for purposes ofthis action are conferred by Florida Statutes,

 Section 559.77 and 47 United States Code, Section 227(b)(3).

        4.        At all material times herein, the conduct of Defendants, complained of below,

 occurs in Volusia County, Florida.

        5.        At all material times herein, Defendants are foreign entities that do business in

 Volusia County, Florida.

        6.      Plaintiff is the subscriber, regular user, and carrier of the cellular telephone number,

(386-XXX-0199)(hereinafter,"Plaintiff's Cellular Telephone" or"Cellular Telephone")and was the

 called party and recipient of Defendants' auto-dialed calls, as referenced below.

                              FCCPA STATUTORY STRUCTURE

        7.        The FCCPA is a state consumer protection statute, modeled after the federal

 FDCPA,a statute designed to prohibit unfair, deceptive, and abusive practices in the collection of

 consumer debts as well as to protect against the invasion ofindividual privacy. Fla. Stat. §§ 559.55

 and 559 77(5).

        8.        The FCCPA imposes liability on any creditor/person as well as any debt collector

 who "uses any instrumentality of interstate commerce or the mails in any business the principal

 purposes of which is the collection of any debts," or who "regularly collects or attempts to collect,

 directly or indirectly, debts owed or due or asserted to be owed or due to another" and both statutes

 prohibit engaging in particular violative conduct in connection with collecting consumer debts.

 Fla. Stat. § 559.55(5).




                                                   2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 7 of 82 PageID 11




        9.       Specifically, the FCCPA prohibits unlawful debt collection "communication" with

 consumer debtors, which is defined as "the conveying of information regarding a debt directly or

 indirectly to any person through any medium." Fla. Stat. § 559.55(2)(emphasis added).

        10.      For example, the FCCPA prohibits a person from collecting consumer debt by

 communicating with the consumer in a manner that can be expected to harass or abuse the

 consumer debtor. See Fla. Stat. § 559.72(7).

                               TCPA STATUTORY STRUCTURE

        1 1.     Congress enacted the TCPA in effort to restrict pervasive use of telemarketing and

 increasing use of cost-effective telemarketing techniques. Pub L. 102-243,§ 2, Dec. 20, 1991, 105

 Sta. 2394(1)and (8).

        12.      Congress found that "[u]nrestricted telemarketing...can be an intrusive invasion of

 privacy..." and it intended to prevent automated or pre-recorded telephone calls as "the only

 effective means of protecting telephone consumers from this nuisance and privacy invasion." Id.

 at(5)and (12).

        13.      Under the TCPA,any person who initiates calls to any number assigned to a cellular

 telephone service using any automated telephone dialing system or artificial or prerecorded voice

 without the recipient's prior express consent is liable to the recipient for actual monetary loss, or

 up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

 227(b)(3)(B).

        14.      Additionally, under the TCPA,the court may increase the damage award up to three

(3) times, up to $1,500.00, for each willful or knowing violation of the TCPA. Id. at §

 227(b)(3)(C).




                                                  3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 8 of 82 PageID 12




                                   GENERAL ALLEGATIONS

        15.     At all material times herein, Plaintiff is a "debtor" or "consumer" as defined by

 Florida Statutes, Section 559.55(8).

        16.     At all material times herein, Defendants are each a "creditor" as defined by Florida

 Statutes, Section 559.55(5).

        17.     At all material times herein, Defendants attempt to collect a consumer debt,

 including but not limited to, a personal credit card balance allegedly owed by Plaintiff.(hereinafter,

 the "Debt").

         18.    At all material times herein, TARGET services its consumer credit cards on behalf

 of TD BANK.

        19.     At all material times herein, TARGET places collection calls on behalf of TD

 BANK,and TD BANK authorizes and possesses actual knowledge of the same.

        20.     At all material times herein, the Debt is a consumer debt, an obligation resulting

 from transactions for goods or services incurred primarily for personal, household, or family use.

        21.     At all material times herein, Defendants are a "person" subject to Florida Statutes,

 Section 559.72. See Florida Statutes, Section 559.55(3); Schauer v. General Motors Acceptance

 Corp., 819 So, 2d 809(Fla. 4th DCA 2002).

        22.     At all material times herein, Defendants' conduct, with regard to the Debt

 complained of below, qualifies as "communication" as defined by Florida Statutes,

 Section 559.55(2).

        23.     At all material times herein, Defendants acted themselves or through their agents,

 employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

 subrogees, representatives, third-party vendors, and insurers.



                                                   4
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 9 of 82 PageID 13




         24.    Plaintiff retained undersigned counsel for purposes of this matter, and Plaintiff is

 obligated to pay her attorneys a reasonable fee and reimburse her attorneys for reasonable costs

 expended in this action.

        25.      All necessary conditions precedent to the filing of this action occurred or

 Defendants waived the same.

                                    FACTUAL ALLEGATIONS

        26.     Plaintiff obtained a personal credit card from TARGET,underwritten by ID BANK.

        27.     In or around January, 2018, Plaintiff became delinquent on the Debt due to financial

 hardship.

        28.      Shortly thereafter, TARGET began bombarding Plaintiff's Cellular Telephone with a

 campaign of repeated collection telephone calls.

        29.     In January 2018, Plaintiff advised TARGET that she was past-due on the Debt

 because of financial hardship and promised to make payment as soon as possible. At this time,

 Plaintiff also specifically requested that TARGET stop calling her Cellular Telephone.

         30.    Notwithstanding Plaintiff's requests, TARGET continued to place automated calls to

 Plaintiff's Cellular Telephone in attempts to collect the Debt.

         31.    When Plaintiff answered TARGET's calls to her Cellular Telephone, Plaintiff would

 have to say "hello" multiple times before being connected with a TARGET representative.

         32.    Such a pause after answering is a tell-tale indication ofTARGET's use ofan automatic

 telephone dialing system or predictive telephone dialing system.

         33.    TARGET       or their authorized vendor or third-party agent acting within a scope of

 authority granted by TARGET, with the knowledge TARGET, and under the control of the
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 10 of 82 PageID 14




 TARGET used an automated telephone dialing system or predictive telephone dialing system to

 place calls to Plaintiff's Cellular Telephone.

        34.      TARGET placed artificial voice calls to Plaintiffs Cellular Telephone from January

 2018 to the present.

        35.      TARGET placed pre-recorded voice calls to Plaintiff's Cellular Telephone from

 January 2018 to the present.

        36.      TARGET placed calls to Plaintiff's Cellular Telephone using an automatic telephone

 dialing system, as that term is defined by the TCPA,from January 2018 to the present.

        37.      On multiple occasions throughout 2018, Plaintiff again advised TARGET that she

 was experiencing financial hardship, intended on making her payment as soon as possible, and

 explicitly requested that TARGET stop calling her Cellular Telephone.

        38.      Despite Plaintiff's requests that TARGET cease calls to Plaintiffs Cellular

 Telephone, TARGET continued to place calls to Plaintiffs Cellular Telephone in an attempt to collect

 the Debt.

        39.      Plaintiff repeatedly requested TARGET to stop calling her Cellular Telephone and

 explained why she was past due.

        40.      Despite Plaintiff informing TARGET for the reason of her delinquency, TARGET

 continued its efforts to collect the Debt from Plaintiff.

        41.      As a result, TARGET's subsequent, repeated attempts to induce payment were made

 with the intent to exhaust Plaintiffs will and harass Plaintiff.

        42.      TARGET's collection telephone calls continued after Plaintiff explicitly advised

 TARGET not to call her Cellular Telephone on several occasions.




                                                     6
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 11 of 82 PageID 15




        43.     Despite Plaintiff's advisement, the majority of TARGET's collection calls occurred

 after Plaintiff explicitly advised TARGET not to call her Cellular Telephone.

        44.     TARGET's conduct caused Plaintiff to suffer injuries in fact through significant

 anxiety, emotional distress, frustration, and anger.

        45.     TARGET's collection calls interrupted Plaintiff while she was at work and at home.

        46.     Florida Statutes, Section 559.77, provides for the award ofup to $1,000.00 statutory

 damages, actual damages, punitive damages, an award of attorneys' fees, and costs to Plaintiff,

 should Plaintiff prevail in this matter against Defendants.

        47.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

 or actual damages, whichever is greater, for each telephone call placed using any automatic

 telephone dialing system or an artificial or pre-recorded voice to Plaintiff's Cellular Telephone in

 violation ofthe TCPA or the regulations proscribed thereunder.

        48.      Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

 damages up to three times, or $1,500.00, for each telephone call placed using any automatic

 telephone dialing system or an artificial or prerecorded voice to Plaintiff's Cellular Telephone in

 willful or knowing violation of the TCPA or the regulations proscribed thereunder.

                                 COUNT ONE:
                    UNLAWFUL DEBT COLLECTION PRACTICES —
                VIOLATION OF FLORDA STATUTES,SECTIONS 559.72
                                                           (7)

        Plaintiff re-alleges paragraphs one (1) through forty-eight (48) as if fully restated herein

 and further states as follows:

        49.     Defendants are subject to, and violated the provisions of, Florida Statutes, Section

 559.72(7) by collecting the consumer Debt from Plaintiffthrough means which can reasonably be

 expected to abuse or harass Plaintiff.



                                                    7
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 12 of 82 PageID 16




        50.     Specifically, as noted above, although Plaintiff repeatedly explicitly revoked

 consent, requested/demanded that the direct collection communication cease, and explained why

 she was delinquent, TARGET nevertheless continued to call Plaintiff's Cellular Telephone it its

 attempts to collect the Debt.

        51.     TARGET placed the above-referenced harassing collection calls to Plaintiff on

 behalf of TD BANK.

        52.     As a direct and proximate result ofDefendants' actions, Plaintiff sustained damages

 as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                  TELEPHONE CONSUMER PROTECTION ACT-
                                                        (b)
           VIOLATION OF 47 UNITED STATES CODE,SECTION 227 (1)
                                                            (A)

        Plaintiff re-alleges paragraphs one (1) through forty-eight (48) as if fully restated herein

 and further states as follows:

        53.     Defendants are subject to, and violated the provisions of, 47 United States Code,

  Section 227 (b)(1)(A) by using an automatic telephone dialing system, a predictive telephone

  dialing system, or an artificial or pre-recorded voice to call a telephone number assigned to a

  cellular telephone service without Plaintiff's prior express consent.

        54.     TARGET used an automatic telephone dialing system or an artificial or pre-

  recorded voice to unlawfully call Plaintiff's Cellular Telephone in its attempts to collect the Debt.

        55.     TARGET placed the above-referenced calls to Plaintiff on behalf of TD BANK,

  which underwrites the consumer credit card creating the Debt.

        56.     If Defendants contend they possessed prior express consent, Plaintiff revoked such

  consent in or about January 2018 and several additional times thereafter.

        57.     Defendants' telephone calls complained of herein are the result of repeated willful



                                                   8
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 13 of 82 PageID 17




  and knowing violations ofthe TCPA.

        58.     As a direct and proximate result of Defendants' conduct, Plaintiff suffered:

                a.       The periodic loss of her cell phone service;

                b.       Lost material costs associated with the use of cell phone minutes allotted

        under her cell phone service contract;

                c.       The expenditure of costs and attorney's fees associated with the prosecution

        ofthis matter;

                d.       Stress, anxiety, loss of sleep, and deterioration of relationships, both

        personal and professional, as a result of the repeated willful and knowing calls placed in

        violation ofthe TCPA; and

                e.       Statutory damages.

                                COUNT THREE:
                INVASION OF PRIVACY-INTRUSION UPON SECLUSION

        59.     Plaintiff re-alleges paragraphs one (1) through forty-eight (48) as if fully restated

 herein and further states as follows:

        60.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion

 as, "one who intentionally intrudes, physically or otherwise, upon the solitude or seclusion of

 another." See Purrelli v. State Farm Fire and Cas. Co.,698 So. 2d 618,620(Fla. 2d DCA 1997).

        61.     Defendants violated Plaintiffs privacy.

        62.     Defendants' violations include, but are not limited to, the following:

                a.       TARGET intentionally intruded, physically or otherwise, upon Plaintiffs

        solitude and seclusion by intentionally placing voluminous annoying, hounding, and

        harassing telephone calls to Plaintiff in an attempt to collect on an alleged debt despite

        Plaintiff's numerous requests for the calls to cease.
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 14 of 82 PageID 18




                 b.      TARGET intentionally, and not accidently, generated a high frequency of

         telephone calls to Plaintiffafter Plaintiff's multiple requests for the telephone calls to cease.

                c.       TARGET placed the telephone calls on behalf of TD BANK; thus, TD

         BANK indirectly intruded upon Plaintiff's solitude and seclusion by directing its agent,

         TARGET,to engage in such conduct.

        63.     Defendants' conduct is unreasonable and highly offensive to a reasonable person

 as Defendants' frequent telephone calls often interrupted Plaintiff's work and sleep schedule.

        64.     Defendants' acts, as described above, were done intentionally with the purpose of

 coercing Plaintiff to pay the Debt.

        65.      As a direct and proximate result of Defendants' conduct, Plaintiff suffered stress,

 anxiety, loss ofsleep, and deterioration of relationships, both personal and professional, as a result

 of the repeated harassing and hounding telephone call campaign, which continued even after

 Plaintiff requested that the calls cease.

        66.      As a result of Defendants' violations ofPlaintiff's privacy, Defendants are liable to

 Plaintifffor actual damages.

                                       PRAYER FOR RELIEF

         WHEREFORE, as a direct and proximate result of Defendants' conduct, Plaintiff

 respectfully requests an entry of:

         a.     Judgment against Defendants declaring that Defendants violated the FCCPA;

         b.     Judgment against Defendants for maximum statutory damages for violations ofthe

 FCCPA;

         c.     Judgment against Defendants for maximum statutory damages for violations ofthe

 TCPA;



                                                    10
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 15 of 82 PageID 19




        d.      Judgment against Defendants declaring that Defendants invaded Plaintiff's privacy

 and intruded upon Plaintiffs seclusion;

        e.      Actual damages;

        f.      An award of attorneys' fees and costs; and

        g.      Any other such relief the Court may deem proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues triable by right.

             SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

        Plaintiff hereby gives notice to Defendants and demands that Defendants and their affiliates

 safeguard all relevant evidence—paper,electronic documents, or data pertaining to this litigation

 as required by law.

                                               Respectfully submitted,

                                               SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                               /s/ Jon P. Dubbeld
                                               Jon P. Dubbeld, Esq.,FBN 105869
                                               Jordan T. Isringhaus, Esq.,FBN 0091487
                                               Aaron M.Swift, Esq.,FBN 0093088
                                               Swift, Isringhaus & Dubbeld, P.A.
                                                10460 Roosevelt Blvd. N.
                                               Suite 313
                                               St. Petersburg, FL 33716
                                               Phone:(727)755-3676
                                               Fax:(727)255-5332
                                               jdubbeld@swift-law.corn
                                               aswift@swift-law.com
                                               jisringhaus@swift-law.com
                                               Attorneysfor Plaintiff




                                                  11
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 16 of 82 PageID 20

  Filing # 85213911 E-Filed 02/20/2019 12:10:15 PM



                    IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                             IN AND FOR VOLUSIA COUNTY,FLORIDA
                                        CIVIL DIVISION


            HEATHER BUDD,

                         Plaintiff,                                      Case No.

            vs.


          TARGET CORPORATION &
          TD BANK,USA,N.A.,
          foreign entities,

                  Defendants.
                                                              /


                                      DESIGNATION OF E-MAIL ADDRESSES

           COME NOW,Plaintiff, HEATHER BUDD,by and through the undersigned counsel pursuant

          to the Florida Supreme Court's Order No. SC 10-2101 and Florida Rule of Judicial

          Administration 2.516, and hereby designates Plaintiffs counsel's primary and secondary

          electronic mail addresses for this matter.


          For Jon P. Dubbeld
          Primary:jdubbeld@swift-law.com

          For Jordan T. Isringhaus
          Primary:jisringhaus@swift-law.com

          For Aaron M.Swift
          Primary: aswift@swift-law.com



                                                                  Respectfully submitted,


                                                       SWIFT,ISRINGIIAUS & DUBBELD,P.A.
                                                       /s/ Jon P. Dubbeld

                                                          1



2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 17 of 82 PageID 21




                                                Jon P. Dubbeld,Esq., FBN 105869
                                                Jordan T. Isringhaus, Esq.,FBN 0091487
                                                Aaron M.Swift, Esq.,FBN 0093088
                                                Swift, Isringhaus & Dubbeld, P.A.
                                                 10460 Roosevelt Blvd. N.
                                                Suite 313
                                                St. Petersburg, FL 33716
                                                Phone:(727)490-9919
                                                Fax:(727)255-5332
                                                jdubbeld@swift-law.corn
                                                aswift@swift-law.com
                                                jisringhaus@swift-law.com
                                                Attorneysfor Plaintiff

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I delivered a copy of the foregoing to a certified process server

 for service with the initial pleadings in this matter to:


                                        TARGET CORPORATION
                                     CIO CT CORPORATION SYSTEM
                                       1200 S. PINE ISLAND ROAD
                                         PLANTATION,FL 33324


                                          TD BANK,USA,N.A.
                                      ATTN: LEGAL DEPARTMENT
                                       1701 MARLTON PIKE EAST
                                        CHERRY HILL, NJ 08034


                                                Is!Jon P. Dubbeld
                                                Attorney




                                                    2
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 18 of 82 PageID 22

  Filing # 85213911 E-Filed 02/20/2019 12:10:15 PM

                      IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                               IN AND FOR VOLUSIA COUNTY,FLORIDA
                                          CIVIL DIVISION


            HEATHER BUDD,

                          Plaintiff,                                    Case No.

            vs.


          TARGET CORPORATION &
          TD BANK,USA,N.A.,
          foreign entities,

                  Defendants.



                                       PLAINTIFF'S FIRST REQUEST
                                FOR PRODUCTION OF DOCUMENTS DIRECTED
                                        TO TARGET CORPORATION

                  Pursuant to Rule 1.350, Florida Rules of Civil Procedure, Plaintiff, HEATHER BUDD,

         (hereinafter, "Plaintiff') by and through the undersigned counsel, hereby requests that Defendant,

          TARGET CORPORATION (hereinafter, "Defendant"), produce, within forty-five (45) days, the

          documents herein described and permit Plaintiff's attorneys to inspect them and copy such of them

          as they may desire. Plaintiff requests that the documents be made available for this inspection at the

          offices ofcounsel for Plaintiff, Jon P. Dubbeld,Esq., Aaron M. Swift, Esq., and Jordan T.Isringhaus,

          Esq., 10460 Roosevelt Blvd., N, Suite 313, St. Petersburg, FL 33716, or at such office of the

          Defendant's as may be the location of any of the documents requested, in normal business hours,

          with the least possible disruption to the ordinary course of Defendant's duties and responsibilities.

                  Plaintiff further requests that this inspection be permitted by Plaintiff immediately after

          Defendant's response to this request has been filed, and that Plaintiff's attorneys be permitted to

          remove from Defendant's custody such ofthe documents as they desire to copy, on the understanding

          that Plaintiff's attorneys will be responsible for these documents so long as they are
                                                             1



2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 19 of 82 PageID 23




 in their possession, that copying will be done at Plaintiff's expense, and that the documents will be

 promptly returned immediately after completing all copying.

       This request is intended to cover all documents in possession of the Defendant, or subject to

 its custody and control, regardless of location.

       As used in this request, the term "document" means every writing or record of every type

 and description that is in the possession, control or custody of Defendant, including but without

 limitation to, correspondence; memoranda; stenographic or handwritten notes; studies;

 publications; books; pamphlets; pictures; films; voice recordings; electronic mail (i.e., e-mail);

 reports; surveys; minutes or statistical compilations; data processing cards or computer records;

 files; disks; or tapes or print-outs; agreements; communications; state and federal governmental

 hearings; and reports; correspondence; telegrams; memoranda; summaries or records of telephone

 conversations; summaries or records of personal conversations or interviews; diaries; graphs;

 reports; notebooks; note charts; plans; drawings; sketches; maps; summaries or records of meetings

 or conferences; summaries or reports of investigations or negotiations; opinions or reports of

 consultants; photographs; motion picture film; brochures; pamphlets; advertisements; circulars;

 press releases; drafts; letters; any marginal comments appearing on any document; and all other

 writings.

                                          INSTRUCTIONS

       A.      If you interpose an objection to providing the requested information please set forth

 the following:

                            The entire basis for your objection including reference to any statutory,

       administrative rule/regulation, case law or common law authority for such an objection.
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 20 of 82 PageID 24




                2.           If your objection is based upon the work product doctrine, set forth the

        following information:

                        a.      Whether or not the requested information exists and the general

                nature of such items (e.g., tape recording of Plaintiff, video);

                        b.      Identify the individuals who have possession of the requested

                information; and

                        c.      The date the requested information or items were created and the

                date same was obtained by you.

                3.      Provide any and all information or items which fall within the scope ofthe

        request and against which no objection is asserted or applicable.

        B.      If no date or time is specified for a request, assume it to be a period beginning two

 years prior to the date and time ofthe earliest incident alleged in the Complaint, running up through

 the date ofthe filing of the Complaint.

                                           DEFINITIONS

        A.      The term "You" or "Defendant" shall mean TARGET CORPORATION, or any

 person acting on its behalf, including, but not limited to employees, agents, representatives, and

 Defendant's legal counsel.

        B.      "Plaintiff' shall mean HEATHER BTJDD.

        C.      The terms "and" and "or" shall be construed conjunctively or disjunctively as

 necessary to make the request inclusive rather than exclusive; the singular includes the plural and

 the plural includes the singular; and the word "including" shall be construed as broadly as possible.




                                                  3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 21 of 82 PageID 25




         D.      The term "relating to" or "concerning" means referring to, constituting, describing,

 summarizing, reflecting, involving, containing, embodying, or logically connecting to in any

  matter whatsoever.

         E.      The term "identify" when referring to a document means to state the nature of the

  document (e.g., letter, handwritten notes, telegrams), its present custodian, date, author or

 originator, addressor, title publisher, number of pages and any other basis for identification.

         F.      The term "identify" when referring to an oral communication, means state the date

  and place thereof, whether the communication was person-to-person, by telephone, etc., the name

  of all persons present and the substance of the oral communication.

         G.      The term "identify" when referring a specified event or occurrence, means state the

  date (as further defined below) and, if applicable, the location of the occurrence and the person(s)

 or organization(s) giving directions or orders leading to the happening of said occurrence.

         H.      The term "identify" with respect to an individual means to state the full name,

  present or last known residence address, current or previous employer, and current or previous title

 or employment position.

         I.     "Document" as used herein shall include all items which may be considered to be

  a document or tangible thing under the Florida Rules of Civil Procedure and those defined as

 "writings and recordings" or as "photographs" in Chapter 90, Florida Statutes. Without limiting

 the generality of the foregoing,"document" as used herein means the original, each non-identical

 (whether different from the original by means of notes made on such copy or otherwise) and if

 the original is not in existence or subject to control of the Defendant each copy, regardless of

 origin or location, of any handwritten,typewritten, printed, drawn, recorded,transcribed, punched,

 taped, photographed,"telexed," filmed, microfilmed, stored on a diskette, tape or hard-drive of a



                                                   4
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 22 of 82 PageID 26




  computer or word processor, or otherwise prepared matter, however produced or reproduced,

  which is in the possession or custody of Defendant's present or previous counsel. By way of

  illustration, the aforesaid definition of documents or tangible things shall include, but not be

  limited to all invoices, solicitations, letters, electronic mail (i.e., e-mail), correspondence,

  telegrams, facsimiles, telexes, cables, memoranda, or minutes of meetings or conversations

 (personal or telephonic), reports, summaries, surveys, analyses, or informal books of record or

  account, bulletins, instructions, agreements, legal documents, notebooks,jottings and writings of

  every description, including drawings, graphs, charts, photographs, films, recordings, computer

 tapes and print-outs and other data or compilations from which information can be obtained and

 translated, if necessary, through detection devices into reasonably usable form.

         J.     "Communication" means all forms of contact, oral, electronic, non-verbal or

  written, formal or informal, direct or indirect, at any time or place, and under any circumstances,

  whereby information of any nature was recorded, transmitted, or transferred.

         K.      The term "person" includes natural persons, groups of natural persons acting in a

 collegial capacity, proprietorships, partnerships, corporations, joint ventures, firms, associations

 any other business or social organizations or any governmental body or agency.

         L.     "Complaint" shall mean or refer to the most recent Complaint that was filed in the

 above-styled manner.

         M.     "Debt" shall mean or refer to "Debt" as defined in paragraph 17 ofthe Complaint.

         N.      "FCCPA" is the Florida Consumer Collection Practices Act, Chapter 559, Florida

 Statutes.

         0.     "TCPA" is the Telephone Consumer Protections Act, 47 United States Code,

 Section 227 et seq.



                                                  5
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 23 of 82 PageID 27




        P.      "Plaintiff's Cellular Telephone" shall mean or refer to plaintiff's cellular telephone

 referenced by telephone number(386)631-0199.

         Q.      "Artificial or Pre-Recorded Voice" shall mean an automated or simulated voice or

 a voice recording that is not live at the time of its delivery.

        R.       "Automatic Telephone Dialing System" or "AIDS" is defined in the TCPA at

 Section 227(a)(1) as equipment which has the capacity — "(1) to store or produce telephone

 numbers to be called, using a random and sequential number generator; and (2) to dial such

 numbers."

         S.     "Predictive Telephone Dialing System" or "PTDS" shall mean hardware, which,

  when paired with certain software, has the capacity to store or produce numbers and dial those

  numbers at random, in sequential order, or from a database of numbers.


                                             INSTRUCTIONS

         A.     The applicable rules set forth in the Florida Rules of Civil Procedure are

 incorporated herein by reference.

                                     REQUESTS FOR PRODUCTION

         1.     Recordings of any Artificial or Pre-Recorded Voice messages used to call the

 Plaintiff's cellular telephone.

        2.      All documents showing the times and dates on which the Defendant contacted the

 Plaintiff concerning the Debt.

        3.      All documents relating to Plaintiff or which are indexed, filed or retrievable under

 Plaintiff's name, telephone number, or any number, symbol, designation or code (such as an

 account number or Social Security number) assigned to Plaintiff.

        4.      All documents transmitted to Plaintiff or received from Plaintiff. Please include
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 24 of 82 PageID 28




 the "form"for any letter or document which you sent but for which you do not have a precise copy.

        5.         All contracts or manuals regarding the telephones and communications system(s)

 used by Defendant to make telephone calls to Plaintiff.

        6.         All records—written, audible or otherwise—of outgoing calls made by Defendant

 to Plaintiff using either an ATDS,PTDS,or equipment with the capacity to dial telephone numbers

 without human intervention between January 2018 to present.

        7.         All records—written, audible or otherwise—of outgoing calls made by Defendant

 to Plaintiff's Cellular Telephone between January 2018 to present.

        8.         All documents, emails or items in your possession, that mention the following

 specific terms:

                   a.    "Telephone Consumer Protection Act";

                   b.    "TCPA";

                   c.    "autodialer";

                   d.    "auto" within 5 words of"dial"; and

                   e.    "predictive dialer"

                 f.      "dialer."

        9.         All manuals, communications and other documents relating to telephone hardware,

 software and other telephone equipment Defendant used to call Plaintiff.

        10.        All invoices for telephone equipment or software, including, but not limited to:

 ATDS, PTDS, and equipment with the capacity to dial telephone numbers without human

 intervention.

        1 1.       All contracts, agreements, manuals, and communications with third parties

 concerning telephone and dialing telephone calls.



                                                   7
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 25 of 82 PageID 29




        12.     All documents that discuss or relate to Defendant's policies or procedures

 associated with making telephone calls to customers' cellular telephones,including, but not limited

 to: use of an ATDS, PTDS, or equipment with the capacity to dial telephone numbers without

 human intervention.

        13.     All manuals, memoranda, instructions and other documents which discuss,

 describe, or set forth standards, criteria, guidelines, policies or procedures relating to the TCPA as

 they relate to making telephone calls.

        14.     All manuals, memoranda, emails, data, instructions, and other documents setting

 forth Defendant's policies, procedures or practices relating to the collection of debts by means of

 telephone calls, including, but not limited to: the use of ATDS, PTDS, or equipment with the

 capacity to dial telephone numbers without human intervention.

        15.     All documents from any source that concern the legality or propriety of making

 telephone calls to customers' cellular telephones.

        16.     All documents (irrespective of date) relating to any judicial or administrative

 proceeding or any other claim against Defendant in which Defendant was accused of violating the

 TCPA, any state statute regulating collection practices, or of committing a tort while engaging in

 collection activities, where the accusation concerns telephone calls to cellular telephones.

        17.     All documents (irrespective of date) that discuss Defendant's compliance or lack

 of compliance with the FCCPA and the TCPA.

        18.     All organizational charts for(1)the department(s) that called Plaintiff, and (2)the

 department(s) responsible for purchasing or maintaining the communications system(s) used to

 make such calls.




                                                  8
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 26 of 82 PageID 30




         19.    All documents concerning or relating to any effort, ever, by Defendant to determine

 a process, policy or practice whereby it could determine whether a telephone number is or was a

 cellular telephone number.

        20.     All documents concerning or relating to any effort, ever, by Defendant to determine

 a process, policy, or practice whereby Defendant could comply with the TCPA.

        21.     All insurance policies that could possibly afford coverage with respect to the

 matters complained of in this Complaint together with all correspondence accepting or declining

 coverage or reserving rights with respect thereto.

        22.     All statistics, studies and reports, used by Defendant or in Defendant's control,

 concerning the use oftelephony or the use of ATDS,PTDS,or equipment with the capacity to dial

 telephone numbers without human intervention.

        23.     All documents relating to the maintenance by Defendant of policies, practices, or

 procedures adapted to avoid calling persons who did not expressly consent, or revoked consent, to

 be called on their cellular telephones.

        24.     All documents setting forth Defendant's document destruction and retention

 policies or any changes made to the same since January, 2018.

        25.     Your annual financial statements, annual reports, semiannual and quarterly

 financial statements, credit applications and tax returns for the last three years.

        26.     All logs or other documents indicating Plaintiff's alleged express consent to receive

 automatically-dialed calls to his Cellular Telephone or to receive pre-recorded voicemails on his

 Cellular Telephones service.

        27.     If Defendant contends Plaintiff consented to receive automatically dialed calls to

 his Cellular Telephone, then all documents evidencing that consent.



                                                   9
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 27 of 82 PageID 31




        28.     If Defendant contends that Plaintiff furnished his Cellular Telephone number to

 Defendant, Defendant's predecessor, or the original creditor, then all documents evidencing such

 contention.

        29.     All documents that Defendant reviewed or relied upon in answering the Requests

 for Admissions Plaintiff directed to Defendant.

        30.     All documents which describe how Defendant determines if a phone number

 belongs to a cellular telephone.

        31.     All documents relating to the Debt and Defendant's collection thereof.

        32.     All training material, including, but not limited to: video; audio tapes; manuals;

 quizzes; tests; presentations; and manuals used by or for Defendant and its employees regarding

 the FCCPA and the TCPA.

        33.     A list of all Defendant's phone numbers used by the Defendant in the collection of

 the Debt and the name of the Defendant's telecommunication service providers ("TSP"), its TSP

 account numbers, and its TSP contact information (i.e. name, address, and phone number).

        34.     All operation manuals, training manuals or similar documents, etc., utilized by the

 Defendant directly related to the collection of debts in Florida.

        35.     All documents relating to the development and maintenance of procedures by the

 Defendant to avoid violations of the FCCPA, and the TCPA.

        36.     All training material, including video and audio tapes, used by or for Defendant and

 its employees regarding the FCCPA and the TCPA.

        37.     Any document(s) or writing(s) relating to Defendant's policies and procedures for

 removing a consumer's or borrower's cellular telephone number from its automatic telephone

 dialing system (e.g., when a number should be removed; how it is removed, etc.).



                                                   10
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 28 of 82 PageID 32




          38.   Any document(s) or writing(s) evidencing Defendant's "prior express consent" to

 contact Plaintiff on his Cellular Telephone using an automatic dialing system or pre-recorded

 voice.

          39.   If Defendant fails to admit any of Plaintiff's First Request for Admissions, served

 simultaneously with this Request for Production, then please provide all documents which support

 Defendant's position and failure to admit the same.

          40.   All documents that support in any way whatsoever any of Defendant's affirmative

 defenses asserted in this lawsuit.

          41.   All documents Defendant plans to introduce into evidence at trial.

          42.   All documents Defendant plans to use for demonstrative purposes at trial.

          43.   All documents Defendant plans to use for impeachment purposes at trial.

          44.   All documents Defendant plans to use for rebuttal purposes at trial.

          This Request shall be deemed continuing so as to require further and supplemental

 production if Defendant obtain additional documents required to be produced herein between the

 time of the initial production and the time of trial.

 Date: February 20, 2019

                                                         Respectfully submitted,

                                                SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                                Is!Jon P. Dubbeld
                                                Jon P. Dubbeld,Esq.,FBN 105869
                                                Jordan T. Isringhaus, Esq.,FBN 0091487
                                                Aaron M. Swift, Esq.,FBN 0093088
                                                Swift, Isringhaus & Dubbeld, P.A.
                                                10460 Roosevelt Blvd. N.
                                                Suite 313
                                                St. Petersburg, FL 33716
                                                Phone:(727)488-4999
                                                Fax:(727)255-5332
                                                jdubbeld@swift-law.com

                                                   11
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 29 of 82 PageID 33




                                                 aswift@swift-law.com
                                                 jisringhaus@swift-law.com
                                                 Attorneysfor Plaintiff

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I delivered a copy of the foregoing Plaintiffs'First Requestfor

 Production Directed to Defendant, Target Corporation, to a certified process server for service

 with the initial pleadings in this matter to:

                                        TARGET CORPORATION
                                     C/O CT CORPORATION SYSTEM
                                       1200 S. PINE ISLAND ROAD
                                        PLANTATION,FL 33324

                                                 /s/ Jon P. Dubbeld
                                                 Attorney




                                                    12
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 30 of 82 PageID 34

  Filing # 85213911 E-Filed 02/20/2019 12:10:15 PM

                      IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                               IN AND FOR VOLUSIA COUNTY,FLORIDA
                                          CIVIL DIVISION


            HEATHER BUDD,

                          Plaintiff,                                    Case No.

            vs.


           TARGET CORPORATION &
          'ID BANK,USA,N.A.,
           foreign entities,

                  Defendants.



                                       PLAINTIFF'S FIRST REQUEST
                                FOR PRODUCTION OF DOCUMENTS DIRECTED
                                          TO TD BANK,USA,N.A.

                  Pursuant to Rule 1.350, Florida Rules of Civil Procedure, Plaintiff, HEATHER BUDD,

         (hereinafter, "Plaintiff") by and through the undersigned counsel, hereby requests that Defendant,

          TD BANK, USA, N.A. (hereinafter, "Defendant"), produce, within forty-five (45) days, the

          documents herein described and permit Plaintiff's attorneys to inspect them and copy such of them

          as they may desire. Plaintiff requests that the documents be made available for this inspection at the

          offices ofcounsel for Plaintiff, Jon P. Dubbeld,Esq., Aaron M. Swift, Esq., and Jordan T.Isringhaus,

          Esq., 10460 Roosevelt Blvd., N, Suite 313, St. Petersburg, FL 33716, or at such office of the

          Defendant's as may be the location of any of the documents requested, in normal business hours,

          with the least possible disruption to the ordinary course of Defendant's duties and responsibilities.

                  Plaintiff further requests that this inspection be permitted by Plaintiff immediately after

          Defendant's response to this request has been filed, and that Plaintiff's attorneys be permitted to

          remove from Defendant's custody such ofthe documents as they desire to copy, on the understanding

          that Plaintiff's attorneys will be responsible for these documents so long as they are
                                                             1



2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 31 of 82 PageID 35




 in their possession, that copying will be done at Plaintiff's expense, and that the documents will be

 promptly returned immediately after completing all copying.

       This request is intended to cover all documents in possession of the Defendant, or subject to

 its custody and control, regardless of location.

       As used in this request, the term "document" means every writing or record of every type

 and description that is in the possession, control or custody of Defendant, including but without

 limitation to, correspondence; memoranda; stenographic or handwritten notes; studies;

 publications; books; pamphlets; pictures; films; voice recordings; electronic mail (i.e., e-mail);

 reports; surveys; minutes or statistical compilations; data processing cards or computer records;

 files; disks; or tapes or print-outs; agreements; communications; state and federal governmental

 hearings; and reports; correspondence; telegrams; memoranda; summaries or records of telephone

 conversations; summaries or records of personal conversations or interviews; diaries; graphs;

 reports; notebooks; note charts; plans; drawings; sketches; maps; summaries or records of meetings

 or conferences; summaries or reports of investigations or negotiations; opinions or reports of

 consultants; photographs; motion picture film; brochures; pamphlets; advertisements; circulars;

 press releases; drafts; letters; any marginal comments appearing on any document; and all other

 writings.

                                          INSTRUCTIONS

       A.      If you interpose an objection to providing the requested information please set forth

 the following:

                  1.        The entire basis for your objection including reference to any statutory,

       administrative rule/regulation, case law or common law authority for such an objection.
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 32 of 82 PageID 36




                2.           If your objection is based upon the work product doctrine, set forth the

        following information:

                        a.      Whether or not the requested information exists and the general

                nature of such items (e.g., tape recording of Plaintiff, video);

                        b.      Identify the individuals who have possession ofthe requested

                information; and

                        c.      The date the requested information or items were created and the

                date same was obtained by you.

                3.      Provide any and all information or items which fall within the scope of the

        request and against which no objection is asserted or applicable.

        B.      If no date or time is specified for a request, assume it to be a period beginning two

 years prior to the date and time ofthe earliest incident alleged in the Complaint, running up through

 the date of the filing of the Complaint.

                                            DEFINITIONS

        A.      The term "You" or "Defendant" shall mean TD BANK,USA,N.A., or any person

 acting on its behalf, including, but not limited to employees, agents, representatives, and

 Defendant's legal counsel.

        B.      "Plaintiff' shall mean HEATHER BUDD.

        C.      The terms "and" and "or" shall be construed conjunctively or disjunctively as

 necessary to make the request inclusive rather than exclusive; the singular includes the plural and

 the plural includes the singular; and the word "including" shall be construed as broadly as possible.




                                                  3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 33 of 82 PageID 37




         D.      The term "relating to" or "concerning" means referring to, constituting, describing,

 summarizing, reflecting, involving, containing, embodying, or logically connecting to in any

  matter whatsoever.

         E.      The term "identify" when referring to a document means to state the nature of the

  document (e.g., letter, handwritten notes, telegrams), its present custodian, date, author or

  originator, addressor, title publisher, number of pages and any other basis for identification.

         F.      The term "identify" when referring to an oral communication, means state the date

  and place thereof, whether the communication was person-to-person, by telephone, etc., the name

  of all persons present and the substance of the oral communication.

         G.      The term "identify" when referring a specified event or occurrence, means state the

  date (as further defined below) and, if applicable, the location of the occurrence and the person(s)

  or organization(s) giving directions or orders leading to the happening of said occurrence.

         H.      The term "identify" with respect to an individual means to state the full name,

  present or last known residence address, current or previous employer, and current or previous title

  or employment position.

         I.      "Document" as used herein shall include all items which may be considered to be

  a document or tangible thing under the Florida Rules of Civil Procedure and those defined as

 "writings and recordings" or as "photographs" in Chapter 90, Florida Statutes. Without limiting

 the generality of the foregoing,"document" as used herein means the original, each non-identical

 (whether different from the original by means of notes made on such copy or otherwise) and—if

 the original is not in existence or subject to control of the Defendant each copy, regardless of

  origin or location, of any handwritten,typewritten, printed, drawn, recorded,transcribed, punched,

 taped, photographed,"telexed," filmed, microfilmed, stored on a diskette, tape or hard-drive of a



                                                   4
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 34 of 82 PageID 38




  computer or word processor, or otherwise prepared matter, however produced or reproduced,

  which is in the possession or custody of Defendant's present or previous counsel. By way of

  illustration, the aforesaid definition of documents or tangible things shall include, but not be

 limited to all invoices, solicitations, letters, electronic mail (i.e., e-mail), correspondence,

  telegrams, facsimiles, telexes, cables, memoranda, or minutes of meetings or conversations

 (personal or telephonic), reports, summaries, surveys, analyses, or informal books of record or

  account, bulletins, instructions, agreements, legal documents, notebooks,jottings and writings of

 every description, including drawings, graphs, charts, photographs, films, recordings, computer

 tapes and print-outs and other data or compilations from which information can be obtained and

 translated, if necessary, through detection devices into reasonably usable form.

         J.     "Communication" means all forms of contact, oral, electronic, non-verbal or

  written, formal or informal, direct or indirect, at any time or place, and under any circumstances,

  whereby information of any nature was recorded, transmitted, or transferred.

         K.      The term "person" includes natural persons, groups of natural persons acting in a

 collegial capacity, proprietorships, partnerships, corporations, joint ventures, firms, associations

  any other business or social organizations or any governmental body or agency.

         L.     "Complaint" shall mean or refer to the most recent Complaint that was filed in the

  above-styled manner.

         M.     "Debt" shall mean or refer to "Debt" as defined in paragraph 17 ofthe Complaint.

         N.      "FCCPA" is the Florida Consumer Collection Practices Act, Chapter 559, Florida

  Statutes.

         O.     "TCPA" is the Telephone Consumer Protections Act, 47 United States Code,

  Section 227 et seq.



                                                  5
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 35 of 82 PageID 39




        P.      "Plaintiff's Cellular Telephone" shall mean or refer to plaintiff's cellular telephone

 referenced by telephone number(386)631-0199.

        Q.       "Artificial or Pre-Recorded Voice" shall mean an automated or simulated voice or

 a voice recording that is not live at the time of its delivery.

        R.       "Automatic Telephone Dialing System" or "AIDS" is defined in the TCPA at

 Section 227(a)(1) as equipment which has the capacity — "(1) to store or produce telephone

 numbers to be called, using a random and sequential number generator; and (2) to dial such

 numbers."

        S.      "Predictive Telephone Dialing System" or "P IDS" shall mean hardware, which,

  when paired with certain software, has the capacity to store or produce numbers and dial those

  numbers at random, in sequential order, or from a database of numbers.


                                             INSTRUCTIONS

         A.      The applicable rules set forth in the Florida Rules of Civil Procedure are

 incorporated herein by reference.

                                     REQUESTS FOR PRODUCTION

         1.      Recordings of any Artificial or Pre-Recorded Voice messages used to call the

 Plaintiff's cellular telephone.

        2.       All documents showing the times and dates on which the Defendant contacted the

 Plaintiff concerning the Debt.

        3.       All documents relating to Plaintiff or which are indexed, filed or retrievable under

 Plaintiff's name, telephone number, or any number, symbol, designation or code (such as an

 account number or Social Security number) assigned to Plaintiff.

        4.       All documents transmitted to Plaintiff or received from Plaintiff. Please include


                                                    6
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 36 of 82 PageID 40




 the "form"for any letter or document which you sent but for which you do not have a precise copy.

        5.         All contracts or manuals regarding the telephones and communications system(s)

 used by Defendant to make telephone calls to Plaintiff.

        6.         All records—written, audible or otherwise—of outgoing calls made by Defendant

 to Plaintiff using either an ATDS,PTDS,or equipment with the capacity to dial telephone numbers

 without human intervention between January 2018 to present.

        7.         All records—written, audible or otherwise of outgoing calls made by Defendant

 to Plaintiff's Cellular Telephone between January 2018 to present.

        8.         All documents, emails or items in your possession, that mention the following

 specific terms:

                   a.    "Telephone Consumer Protection Act";

                   b.    "TCPA";

                   c.    "autodialer";

                   d.    "auto" within 5 words of"dial"; and

                   e.    "predictive dialer"

                 f.      "dialer."

        9.         All manuals, communications and other documents relating to telephone hardware,

 software and other telephone equipment Defendant used to call Plaintiff.

        10.        All invoices for telephone equipment or software, including, but not limited to:

 ATDS, PTDS, and equipment with the capacity to dial telephone numbers without human

 intervention.

        1 1.       All contracts, agreements, manuals, and communications with third parties

 concerning telephone and dialing telephone calls.



                                                  7
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 37 of 82 PageID 41




        12.     All documents that discuss or relate to Defendant's policies or procedures

 associated with making telephone calls to customers' cellular telephones,including, but not limited

 to: use of an ATDS, PTDS, or equipment with the capacity to dial telephone numbers without

 human intervention.

        13.     All manuals, memoranda, instructions and other documents which discuss,

 describe, or set forth standards, criteria, guidelines, policies or procedures relating to the TCPA as

 they relate to making telephone calls.

        14.     All manuals, memoranda, emails, data, instructions, and other documents setting

 forth Defendant's policies, procedures or practices relating to the collection of debts by means of

 telephone calls, including, but not limited to: the use of ATDS, PTDS, or equipment with the

 capacity to dial telephone numbers without human intervention.

        15.     All documents from any source that concern the legality or propriety of making

 telephone calls to customers' cellular telephones.

        16.     All documents (irrespective of date) relating to any judicial or administrative

 proceeding or any other claim against Defendant in which Defendant was accused of violating the

 TCPA, any state statute regulating collection practices, or of committing a tort while engaging in

 collection activities, where the accusation concerns telephone calls to cellular telephones.

        17.     All documents (irrespective of date)that discuss Defendant's compliance or lack

 of compliance with the FCCPA and the TCPA.

        18.     All organizational charts for(1)the department(s) that called Plaintiff, and (2)the

 department(s) responsible for purchasing or maintaining the communications system(s) used to

 make such calls.




                                                   8
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 38 of 82 PageID 42




         19.    All documents concerning or relating to any effort, ever, by Defendant to determine

 a process, policy or practice whereby it could determine whether a telephone number is or was a

 cellular telephone number.

        20.     All documents concerning or relating to any effort, ever, by Defendant to determine

 a process, policy, or practice whereby Defendant could comply with the TCPA.

        21.     All insurance policies that could possibly afford coverage with respect to the

 matters complained of in this Complaint together with all correspondence accepting or declining

 coverage or reserving rights with respect thereto.

        22.     All statistics, studies and reports, used by Defendant or in Defendant's control,

 concerning the use oftelephony or the use of ATDS,PTDS,or equipment with the capacity to dial

 telephone numbers without human intervention.

        23.     All documents relating to the maintenance by Defendant of policies, practices, or

 procedures adapted to avoid calling persons who did not expressly consent, or revoked consent, to

 be called on their cellular telephones.

        24.     All documents setting forth Defendant's document destruction and retention

 policies or any changes made to the same since January, 2018.

        25.     Your annual financial statements, annual reports, semiannual and quarterly

 financial statements, credit applications and tax returns for the last three years.

        26.     All logs or other documents indicating Plaintiff's alleged express consent to receive

 automatically-dialed calls to his Cellular Telephone or to receive pre-recorded voicemails on his

 Cellular Telephones service.

        27.     If Defendant contends Plaintiff consented to receive automatically dialed calls to

 his Cellular Telephone,then all documents evidencing that consent.



                                                   9
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 39 of 82 PageID 43




        28.     If Defendant contends that Plaintiff furnished his Cellular Telephone number to

 Defendant, Defendant's predecessor, or the original creditor, then all documents evidencing such

 contention.

        29.     All documents that Defendant reviewed or relied upon in answering the Requests

 for Admissions Plaintiff directed to Defendant.

        30.     All documents which describe how Defendant determines if a phone number

 belongs to a cellular telephone.

        31.     All documents relating to the Debt and Defendant's collection thereof.

        32.     All training material, including, but not limited to: video; audio tapes; manuals;

 quizzes; tests; presentations; and manuals used by or for Defendant and its employees regarding

 the FCCPA and the TCPA.

        33.     A list of all Defendant's phone numbers used by the Defendant in the collection of

 the Debt and the name of the Defendant's telecommunication service providers ("TSP"), its TSP

 account numbers, and its TSP contact information (i.e. name, address, and phone number).

        34.     All operation manuals, training manuals or similar documents, etc., utilized by the

 Defendant directly related to the collection of debts in Florida.

        35.     All documents relating to the development and maintenance of procedures by the

 Defendant to avoid violations of the FCCPA, and the TCPA.

        36.     All training material, including video and audio tapes, used by or for Defendant and

 its employees regarding the FCCPA and the TCPA.

        37.     Any document(s) or writing(s) relating to Defendant's policies and procedures for

 removing a consumer's or borrower's cellular telephone number from its automatic telephone

 dialing system (e.g., when a number should be removed; how it is removed, etc.).



                                                   10
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 40 of 82 PageID 44




          38.   Any document(s) or writing(s) evidencing Defendant's "prior express consent" to

 contact Plaintiff on his Cellular Telephone using an automatic dialing system or pre-recorded

 voice.

          39.   If Defendant fails to admit any of Plaintiff's First Request for Admissions, served

 simultaneously with this Request for Production, then please provide all documents which support

 Defendant's position and failure to admit the same.

          40.   All documents that support in any way whatsoever any of Defendant's affirmative

 defenses asserted in this lawsuit.

          41.   All documents Defendant plans to introduce into evidence at trial.

          42.   All documents Defendant plans to use for demonstrative purposes at trial.

          43.   All documents Defendant plans to use for impeachment purposes at trial.

          44.   All documents Defendant plans to use for rebuttal purposes at trial.

          This Request shall be deemed continuing so as to require further and supplemental

 production if Defendant obtain additional documents required to be produced herein between the

 time of the initial production and the time of trial.

 Date: February 20, 2019

                                                         Respectfully submitted,

                                                SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                                Is!Jon P. Dubbeld
                                                Jon P. Dubbeld,Esq., FBN 105869
                                                Jordan T. Isringhaus, Esq.,FBN 0091487
                                                Aaron M.Swift, Esq.,FBN 0093088
                                                Swift, Isringhaus & Dubbeld,P.A.
                                                10460 Roosevelt Blvd. N.
                                                Suite 313
                                                St. Petersburg, FL 33716
                                                Phone:(727)488-4999
                                                Fax:(727)255-5332
                                                jdubbeld@swift-law.com
                                                   11
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 41 of 82 PageID 45




                                                 aswift@swift-law.com
                                                 jisringhaus@swift-law.com
                                                 Attorneysfor Plaintiff

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I delivered a copy of the foregoing Plaintiffs'First Requestfor

 Production Directed to Defendant, TD Bank, USA, NA., to a certified process server for service

 with the initial pleadings in this matter to:

                                          TD BANK,USA,N.A.
                                      ATTN: LEGAL DEPARTMENT
                                       1701 MARLTON PIKE EAST
                                         CHERRY HILL, NJ 08034

                                                 /s/ Jon P. Dubbeld
                                                 Attorney




                                                    12
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 42 of 82 PageID 46

  Filing # 85213911 E-Filed 02/20/2019 12:10:15 PM


                       IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                                IN AND FOR VOLUSIA COUNTY,FLORIDA
                                           CIVIL DIVISION


            HEATHER BUDD,

                         Plaintiff,                                     Case No.

            vs.


          TARGET CORPORATION &
          TD BANK,USA, N.A.,
          foreign entities,

                  Defendants.



                                    PLAINTIFF'S FIRST REQUEST
                           FOR ADMISSIONS DIRECTED TO TD BANK,USA,N.A.

                  Pursuant to Rule 1.370, Florida Rules of Civil Procedure, Plaintiff, HEATHER BUDD

          (hereinafter,"Plaintiff') by and through the undersigned counsel, hereby requests that Defendant,

           TD BANK,USA, N.A.(hereinafter,"Defendant"), admit or deny the following statements:


                                                   DEFINITIONS

                  A.      The term "You" or "Defendant" shall mean TD BANK,USA, N.A., or any person

           acting on its behalf, including, but not limited to employees, agents, representatives, and

          Defendant's legal counsel.

                  B.     "Plaintiff' shall mean HEATHER BUDD.

                  C.      The terms "and" and "or" shall be construed conjunctively or disjunctively as

           necessary to make the request inclusive rather than exclusive; the singular includes the plural and

          the plural includes the singular; and the word "including" shall be construed as broadly as possible.




                                                           1



2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 43 of 82 PageID 47




         D.      The term "relating to" or "concerning" means referring to, constituting, describing,

 summarizing, reflecting, involving, containing, embodying, or logically connecting to in any

  matter whatsoever.

         E.      The term "identify" when referring to a document means to state the nature of the

 document (e.g., letter, handwritten notes, telegrams), its present custodian, date, author or

 originator, addressor, title publisher, number of pages and any other basis for identification.

         F.      The term "identify" when referring to an oral communication, means state the date

 and place thereof, whether the communication was person-to-person, by telephone, etc., the name

 of all persons present and the substance ofthe oral communication.

         G.      The term "identify" when referring a specified event or occurrence, means state the

  date (as further defined below)and, if applicable, the location ofthe occurrence and the person(s)

 or organization(s) giving directions or orders leading to the happening of said occurrence.

         H.      The term "identify" with respect to an individual means to state the full name,

  present or last known residence address, current or previous employer, and current or previous title

 or employment position.

         I.     "Document" as used herein shall include all items which may be considered to be

  a document or tangible thing under the Florida Rules of Civil Procedure and those defined as

 "writings and recordings" or as "photographs" in Chapter 90, Florida Statutes. Without limiting

 the generality of the foregoing,"document" as used herein means the original, each non-identical

 (whether different from the original by means of notes made on such copy or otherwise) and—if

 the original is not in existence or subject to control of the Defendant—each copy, regardless of

 origin or location, ofany handwritten,typewritten, printed, drawn, recorded,transcribed, punched,

 taped, photographed,"telexed," filmed, microfilmed, stored on a diskette, tape or hard-drive of a


                                                   2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 44 of 82 PageID 48




  computer or word processor, or otherwise prepared matter, however produced or reproduced,

  which is in the possession or custody of Defendant's present or previous counsel. By way of

 illustration, the aforesaid definition of documents or tangible things shall include, but not be

 limited to all invoices, solicitations, letters, electronic mail (i.e., e-mail), correspondence,

  telegrams, facsimiles, telexes, cables, memoranda, or minutes of meetings or conversations

 (personal or telephonic), reports, summaries, surveys, analyses, or informal books of record or

  account, bulletins, instructions, agreements, legal documents, notebooks,jottings and writings of

  every description, including drawings, graphs, charts, photographs, films, recordings, computer

 tapes and print-outs and other data or compilations from which information can be obtained and

 translated, if necessary, through detection devices into reasonably usable form.

         J.     "Communication" means all forms of contact, oral, electronic, non-verbal or

  written, formal or informal, direct or indirect, at any time or place, and under any circumstances,

  whereby information of any nature was recorded, transmitted, or transferred.

         K.      The term "person" includes natural persons, groups of natural persons acting in a

  collegial capacity, proprietorships, partnerships, corporations, joint ventures, firms, associations

  any other business or social organizations or any governmental body or agency.

         L.      "Complaint" shall mean or refer to the most recent Complaint that was filed in the

  above-styled manner.

         M.      "Debt" shall mean or refer to "Debt" as defined in paragraph 17 ofthe Complaint.

         N.      "FCCPA" is the Florida Consumer Collection Practices Act, Chapter 559, Florida

  Statutes.

         0.     "TCPA" is the Telephone Consumer Protections Act, 47 United States Code,

  Section 227 et seq.



                                                   3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 45 of 82 PageID 49




        P.      "Plaintiff's Cellular Telephone" shall mean or refer to plaintiff's cellular telephone

 referenced by telephone number(386)631-0199.

        Q.       "Artificial or Pre-Recorded Voice" shall mean an automated or simulated voice or

 a voice recording that is not live at the time of its delivery.

        R.       "Automatic Telephone Dialing System" or "AIDS" is defined in the TCPA at

 Section 227(a)(1) as equipment which has the capacity — "(1) to store or produce telephone

 numbers to be called, using a random and sequential number generator; and (2) to dial such

 numbers."

        S.      "Predictive Telephone Dialing System" or "PTDS" shall mean hardware, which,

  when paired with certain software, has the capacity to store or produce numbers and dial those

  numbers at random, in sequential order, or from a database of numbers.


                                           INSTRUCTIONS

        A.      The applicable rules set forth in the Florida Rules of Civil Procedure are

 incorporated herein by reference.

                                        REQUESTED ADMISSIONS

        Please admit or deny the following:

         1.     The Debt, which is the subject of the above-styled action, is a consumer debt as

 defined by the FCCPA.

        2.      Plaintiff incurred the Debt for personal, family, or household use.

        3.      Defendant does not possess any knowledge or facts that would support a denial of

 RFA #2, immediately above.




                                                    4
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 46 of 82 PageID 50




        4.      Defendant's employees and representatives are not provided educational training

 in order to ensure compliance with the FCCPA and the TCPA on all collections handled by

 Defendant.

        5.      Defendant's employees and representatives are not monitored by Defendant in

 order to ensure compliance with the FCCPA and the TCPA on all collections handled by

 Defendant.

        6.      Defendant's employees and representatives are not tested by Defendant in order to

 ensure compliance with the FCCPA and the TCPA on all collections handled by Defendant.

        7.      Defendant owned and used an automatic telephone dialing system or an artificial

 pre-recorded voice in its attempts to collect the Debt.

        8.      Defendant owned and used an automatic telephone dialing system or an artificial

 or pre-recorded voice to call Plaintiff's cellular telephone.

        9.      Defendant utilized a third-party vendor to make calls containing an Artificial or

 Pre-Recorded Voice to the Plaintiff's cellular telephone.

        10.     Defendant had Plaintiff' Cellular Telephone noted as a cellular telephone number

 in its systems, including but not limited to, its automatic telephone dialing system.

        1 1.    Defendant has no process in place to remove a cellular telephone number from its

 system in the event the consumer advises Defendant he or she revokes consent for calls to his or

 her cellular telephone number.

         12.    Defendant used an Automatic Telephone Dialing System to call Plaintiff.

         13.    Defendant used an Automatic Telephone Dialing System to call Plaintiff's cellular

 telephone.

         14.    Defendant used a Predictive Telephone Dialing System to call Plaintiff.



                                                   5
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 47 of 82 PageID 51




        15.     Defendant used a Predictive Telephone Dialing System to call Plaintiff's cellular

 telephones.

        16.     Defendant used an Artificial or Pre-recorded Voice to call Plaintiff's cellular

 telephones.

        17.     Defendant used equipment with the capacity to dial telephone numbers without

 human intervention to call Plaintiff.

        18.     Defendant used equipment with the capacity to dial telephone numbers without

 human intervention to call Plaintiff's cellular telephone.

        19.     To the extent that Defendant had equipment with the capacity to dial telephone

 numbers without human intervention, this equipment would, upon answer of the telephone call,

 connect that person to an employee of Defendant, if one was available.

        20.     To the extent that Defendant had equipment with the capacity to dial telephone

 numbers without human intervention, this equipment would, upon answer ofthe telephone call by

 a natural person, connect that person to an employee of Defendant, if one was available.

        21.     Defendant left Plaintiff voicemail messages with a pre-recorded voice.

        22.     Plaintiff revoked any alleged prior express consent in January 2018.

        23.     Defendant has telephone recordings between Plaintiff and itself.

        24.     Defendant continued to call Plaintiff's Cellular Telephone after Plaintiff requested

 Defendant to stop calling.
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 48 of 82 PageID 52




 Date: February 20, 2019

                                                        Respectfully submitted,


                                                 SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                                 Is!Jon P. Dubbeld
                                                 Jon P. Dubbeld, Esq.,FBN 105869
                                                 Jordan T. Isringhaus, Esq.,FBN 0091487
                                                 Aaron M.Swift, Esq.,FBN 0093088
                                                 Swift, Isringhaus & Dubbeld,P.A.
                                                 10460 Roosevelt Blvd. N.
                                                 Suite 313
                                                 St. Petersburg, FL 33716
                                                 Phone:(727)490-9919
                                                 Fax:(727)255-5332
                                                 jdubbeld@swift-1aw.corn
                                                 aswift@swift-law.com
                                                 jisringhaus@swift-law.com
                                                 Attorneysfor Plaintiff

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I delivered a copy of the foregoing Plaintiff' First Requestfor

 Admissions Directed to Defendant, ID Bank, USA, NA.., to a certified process server for service

 with the initial pleadings in this matter to:

                                          TD BANK,USA,N.A.
                                      ATTN: LEGAL DEPARTMENT
                                       1701 MARLTON PIKE EAST
                                        CHERRY HILL, NJ 08034

                                                 is/ Jon P. Dubbeld
                                                 Attorney
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 49 of 82 PageID 53

  Filing # 85213911 E-Filed 02/20/2019 12:10:15 PM



                       IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                                IN AND FOR VOLUSIA COUNTY,FLORIDA
                                           CIVIL DIVISION


            HEATHER BUDD,

                         Plaintiff,                                     Case No.

            vs.


          TARGET CORPORATION &
          TD BANK,USA,N.A.,
          foreign entities,

                  Defendants.



                                    PLAINTIFF'S FIRST REQUEST
                         FOR ADMISSIONS DIRECTED TO TARGET CORPORATION

                  Pursuant to Rule 1.370, Florida Rules of Civil Procedure, Plaintiff, HEATHER BUDD

         (hereinafter,"Plaintiff") by and through the undersigned counsel, hereby requests that Defendant,

          TARGET CORPORATION (hereinafter,"Defendant"), admit or deny the following statements:


                                                   DEFINITIONS

                  A.      The term "You" or "Defendant" shall mean TARGET CORPORATION, or any

          person acting on its behalf, including, but not limited to employees, agents, representatives, and

          Defendant's legal counsel.

                  B.     "Plaintiff" shall mean HEATHER BUDD.

                  C.      The terms "and" and "or" shall be construed conjunctively or disjunctively as

          necessary to make the request inclusive rather than exclusive; the singular includes the plural and

          the plural includes the singular; and the word "including" shall be construed as broadly as possible.




                                                            1



2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 50 of 82 PageID 54




         D.      The term "relating to" or "concerning" means referring to, constituting, describing,

 summarizing, reflecting, involving, containing, embodying, or logically connecting to in any

  matter whatsoever.

         E.      The term "identify" when referring to a document means to state the nature of the

  document (e.g., letter, handwritten notes, telegrams), its present custodian, date, author or

 originator, addressor, title publisher, number of pages and any other basis for identification.

         F.      The term "identify" when referring to an oral communication, means state the date

  and place thereof, whether the communication was person-to-person, by telephone, etc., the name

 of all persons present and the substance of the oral communication.

         G.      The term "identify" when referring a specified event or occurrence, means state the

  date (as further defined below)and, if applicable, the location of the occurrence and the person(s)

 or organization(s) giving directions or orders leading to the happening of said occurrence.

         H.      The term "identify" with respect to an individual means to state the full name,

  present or last known residence address, current or previous employer, and current or previous title

 or employment position.

         I.     "Document" as used herein shall include all items which may be considered to be

  a document or tangible thing under the Florida Rules of Civil Procedure and those defined as

 "writings and recordings" or as "photographs" in Chapter 90, Florida Statutes. Without limiting

 the generality of the foregoing,"document" as used herein means the original, each non-identical

 (whether different from the original by means of notes made on such copy or otherwise) and—if

 the original is not in existence or subject to control of the Defendant each copy, regardless of

  origin or location, of any handwritten,typewritten, printed, drawn, recorded,transcribed, punched,

 taped, photographed,"telexed," filmed, microfilmed, stored on a diskette, tape or hard-drive of a


                                                   2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 51 of 82 PageID 55




  computer or word processor, or otherwise prepared matter, however produced or reproduced,

  which is in the possession or custody of Defendant's present or previous counsel. By way of

 illustration, the aforesaid definition of documents or tangible things shall include, but not be

 limited to all invoices, solicitations, letters, electronic mail (i.e., e-mail), correspondence,

  telegrams, facsimiles, telexes, cables, memoranda, or minutes of meetings or conversations

 (personal or telephonic), reports, summaries, surveys, analyses, or informal books of record or

  account, bulletins, instructions, agreements, legal documents, notebooks,jottings and writings of

  every description, including drawings, graphs, charts, photographs, films, recordings, computer

 tapes and print-outs and other data or compilations from which information can be obtained and

 translated, if necessary, through detection devices into reasonably usable form.

         J.     "Communication" means all forms of contact, oral, electronic, non-verbal or

  written, formal or informal, direct or indirect, at any time or place, and under any circumstances,

  whereby information of any nature was recorded, transmitted, or transferred.

         K.      The term "person" includes natural persons, groups of natural persons acting in a

  collegial capacity, proprietorships, partnerships, corporations, joint ventures, firms, associations

  any other business or social organizations or any governmental body or agency.

         L.     "Complaint" shall mean or refer to the most recent Complaint that was filed in the

  above-styled manner.

         M.     "Debt" shall mean or refer to "Debt" as defined in paragraph 17 of the Complaint.

         N.      "FCCPA" is the Florida Consumer Collection Practices Act, Chapter 559, Florida

  Statutes.

         0.     "TCPA" is the Telephone Consumer Protections Act, 47 United States Code,

  Section 227 et seq.



                                                   3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 52 of 82 PageID 56




        P.      "Plaintiff's Cellular Telephone" shall mean or refer to plaintiff's cellular telephone

 referenced by telephone number(386)631-0199.

        Q.       "Artificial or Pre-Recorded Voice" shall mean an automated or simulated voice or

 a voice recording that is not live at the time of its delivery.

        R.       "Automatic Telephone Dialing System" or "AIDS" is defined in the TCPA at

 Section 227(a)(1) as equipment which has the capacity — "(1) to store or produce telephone

 numbers to be called, using a random and sequential number generator; and (2) to dial such

 numbers."

        S.      "Predictive Telephone Dialing System" or "PTDS" shall mean hardware, which,

  when paired with certain software, has the capacity to store or produce numbers and dial those

  numbers at random, in sequential order, or from a database of numbers.


                                           INSTRUCTIONS

         A.      The applicable rules set forth in the Florida Rules of Civil Procedure are

 incorporated herein by reference.

                                        REQUESTED ADMISSIONS

        Please admit or deny the following:

         1.      The Debt, which is the subject of the above-styled action, is a consumer debt as

 defined by the FCCPA.

        2.      Plaintiff incurred the Debt for personal, family, or household use.

        3.      Defendant does not possess any knowledge or facts that would support a denial of

 RFA #2, immediately above.




                                                    4
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 53 of 82 PageID 57




        4.      Defendant's employees and representatives are not provided educational training

 in order to ensure compliance with the FCCPA and the TCPA on all collections handled by

 Defendant.

        5.      Defendant's employees and representatives are not monitored by Defendant in

 order to ensure compliance with the FCCPA and the TCPA on all collections handled by

 Defendant.

        6.      Defendant's employees and representatives are not tested by Defendant in order to

 ensure compliance with the FCCPA and the TCPA on all collections handled by Defendant.

        7.      Defendant owned and used an automatic telephone dialing system or an artificial

 pre-recorded voice in its attempts to collect the Debt.

        8.      Defendant owned and used an automatic telephone dialing system or an artificial

 or pre-recorded voice to call Plaintiff's cellular telephone.

        9.      Defendant utilized a third-party vendor to make calls containing an Artificial or

 Pre-Recorded Voice to the Plaintiff's cellular telephone.

        10.     Defendant had Plaintiff' Cellular Telephone noted as a cellular telephone number

 in its systems, including but not limited to, its automatic telephone dialing system.

        1 1.    Defendant has no process in place to remove a cellular telephone number from its

 system in the event the consumer advises Defendant he or she revokes consent for calls to his or

 her cellular telephone number.

        12.     Defendant used an Automatic Telephone Dialing System to call Plaintiff.

        13.     Defendant used an Automatic Telephone Dialing System to call Plaintiff's cellular

 telephone.

        14.     Defendant used a Predictive Telephone Dialing System to call Plaintiff.
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 54 of 82 PageID 58




        15.     Defendant used a Predictive Telephone Dialing System to call Plaintiff's cellular

 telephones.

        16.     Defendant used an Artificial or Pre-recorded Voice to call Plaintiff's cellular

 telephones.

        17.     Defendant used equipment with the capacity to dial telephone numbers without

 human intervention to call Plaintiff.

        18.     Defendant used equipment with the capacity to dial telephone numbers without

 human intervention to call Plaintiff's cellular telephone.

        19.     To the extent that Defendant had equipment with the capacity to dial telephone

 numbers without human intervention, this equipment would, upon answer of the telephone call,

 connect that person to an employee of Defendant, if one was available.

        20.     To the extent that Defendant had equipment with the capacity to dial telephone

 numbers without human intervention, this equipment would, upon answer ofthe telephone call by

 a natural person, connect that person to an employee of Defendant, if one was available.

        21.     Defendant left Plaintiff voicemail messages with a pre-recorded voice.

        22.     Plaintiff revoked any alleged prior express consent in January 2018.

        23.     Defendant has telephone recordings between Plaintiff and itself.

        24.     Defendant continued to call Plaintiff's Cellular Telephone after Plaintiff requested

 Defendant to stop calling.




                                                  6
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 55 of 82 PageID 59




 Date: February 20, 2019

                                                        Respectfully submitted,


                                                 SWIFT,ISRINGHAIJS & DUBBELD,P.A.
                                                  !Jon P. Dubbeld
                                                 Is
                                                 Jon P. Dubbeld,Esq., FBN 105869
                                                 Jordan T. Isringhaus, Esq.,FBN 0091487
                                                 Aaron M. Swift, Esq.,FBN 0093088
                                                 Swift, Isringhaus & Dubbeld, P.A.
                                                 10460 Roosevelt Blvd. N.
                                                 Suite 313
                                                 St. Petersburg, FL 33716
                                                 Phone:(727)490-9919
                                                 Fax:(727)255-5332
                                                 jdubbeld@swift-law.com
                                                 aswift@swift-law.com
                                                 jisringhaus@swift-law.com
                                                 Attorneysfor Plaintiff

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I delivered a copy of the foregoing Plaintiff'First Requestfor

 Admissions Directed to Defendant, Target corporation., to a certified process server for service

 with the initial pleadings in this matter to:

                                       TARGET CORPORATION
                                    CIO CT CORPORATION SYSTEM
                                      1200 S. PINE ISLAND ROAD
                                       PLANTATION,FL 33324


                                                 Is!Jon P. Dubbeld
                                                 Attorney




                                                    7
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 56 of 82 PageID 60

  Filing # 85213911 B-Filed 02/20/2019 12:10:15 PM


                    IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                             IN AND FOR VOLUSIA COUNTY,FLORIDA
                                        CIVIL DIVISION


            HEATHER BUDD,

                        Plaintiff,                                   Case No.

            vs.


          TARGET CORPORATION &
          TD BANK,USA,N.A.,
          foreign entities,

                  Defendants.




                                                   SUMMONS

          THE STATE OF FLORIDA:
          TO EACH SHERIFF OF THE STATE:

                 YOU ARE COMMANDED to serve this Summons and a copy of the Complaint and
          attachments in this lawsuit upon the below-named Defendant:

                                                TD BANK,USA,N.A.
                                            ATTN: LEGAL DEPARTMENT
                                             1701 MARLTON PIKE EAST
                                               CHERRY HILL, NJ 08034

                 A lawsuit has been filed against you. You have 20 calendar days after this summons is
          served on you to file a written response to the attached Complaint in this Court located at:

                                251 N. Ridgewood Avenue, Daytona Beach, FL 32114


                A phone call will not protect you; your written response, including the above case
          number and named parties, must be filed if you want the Court to hear your case.

                 If you do not file your response on time, you may lose the case, and your wages,
          money and property may thereafter be taken without further warning from the Court.
          There are other legal requirements; therefore you may want to call an attorney right away. If you




2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 57 of 82 PageID 61




 do not know an attorney, you may call an attorney referral service or a legal aid office (listed in
 the phone book).

        If you choose to file a written response yourself,  , at the same time you file your written
 response to the Court you must also mail or hand deliver a carbon copy or photocopy of your
 written response to the "Plaintiff/ Plaintiff s Attorney" named below.


                              SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                    Aaron M.Swift, Esq.
                                  Jordan T.Isringhaus, Esq.
                                     Jon P. Dubbeld,Esq.
                               10460 Roosevelt Blvd. N., Ste. 313
                                   St. Petersburg, FL 33716

                                         IMPORTANTE

         Usted ha sido demandado legalmente. Tiene veinte (20) días, contados a partir del recibo
 de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este
 tribunal. Localizado en:

                      251 N. Ridgewood Avenue, Daytona Beach, FL 32114




         Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su
 defensa, debe presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de
 las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria
 ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del
 tribunal. Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
 inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia
 legal que aparecen en la guia telefonica.

        Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su
 respuesta ante el tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la
 persona denominada abajo.

        Si usted elige presentar personalmente una respuesta por escrito, en el mismo momento
 que usted presente su respuesta por escrito al Tribunal, usted debe enviar por correo o llevar una
 copia de su respuesta por escrito a la parte entregando esta orden de comparencencia a:

                              SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                     Aaron M.Swift, Esq.
                                   Jordan T.Isringhaus, Esq.
                                     Jon P. Dubbeld,Esq.
                                10460 Roosevelt Blvd. N., Ste. 313
                                                  2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 58 of 82 PageID 62




                                       St. Petersburg, FL 33716

        Copias de todos los documentos judiciales de este caso, incluyendo las ordenes, estan
 disponibles en la oficina del Secretario de Juzgado del Circuito [Clerk of the Circuit
 Court's office]. Estos documentos pueden ser revisados a su solicitud.

                                            IMPORTANT

         Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs
 a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-
 jointe aupres de ce tribunal. Qui se trouve a:

                       251 N. Ridgewood Avenue, Daytona Beach, FL 32114



         Un simple coup de telephone est insuffisant pour vous proteger; vous etes obliges de
 deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties
 nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas votre
 reponse ecrite dans le delai requis, vous risquez de perdre la cause ainsi que votre salaire, votre
 argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du tribunal. Il y a
 d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si
 vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou
 a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

        Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
 en meme temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une
 photocopie de votre reponse ecrite a la partie qui vous depose cette citation.

                               SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                      Aaron M.Swift, Esq.
                                    Jordan T.Isringhaus, Esq.
                                      Jon P. Dubbeld,Esq.
                                 10460 Roosevelt Blvd. N., Ste. 313
                                     St. Petersburg, FL 33716

        Les photocopies de tous les documents tribunals de cette cause, y compris des arrets,
 sont disponible au bureau du greffier. Vous pouvez revue ces documents,sur demande.


 DAIIED on

 Clerk of Circuit Court

 By:
 Deputy Clerk

                                                   3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 59 of 82 PageID 63
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 60 of 82 PageID 64

  Filing # 85213911 B-Filed 02/20/2019 12:10:15 PM


                    IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                             IN AND FOR VOLUSIA COUNTY,FLORIDA
                                        CIVIL DIVISION


            HEATHER BUDD,

                        Plaintiff,                                   Case No.

            vs.


          TARGET CORPORATION &
          TD BANK,USA,N.A.,
          foreign entities,

                  Defendants.




                                                   SUMMONS

          THE STATE OF FLORIDA:
          TO EACH SHERIFF OF THE STATE:

                 YOU ARE COMMANDED to serve this Summons and a copy of the Complaint and
          attachments in this lawsuit upon the below-named Defendant:

                                              TARGET CORPORATION
                                           C/O CT CORPORATION SYSTEM
                                             1200 5. PrI\TE ISLAND ROAD
                                               PLANTATION,FL 33324

                 A lawsuit has been filed against you. You have 20 calendar days after this summons is
          served on you to file a written response to the attached Complaint in this Court located at:

                                251 N. Ridgewood Avenue, Daytona Beach, FL 32114


                A phone call will not protect you; your written response, including the above case
          number and named parties, must be filed if you want the Court to hear your case.

                 If you do not file your response on time, you may lose the case, and your wages,
          money and property may thereafter be taken without further warning from the Court.
          There are other legal requirements; therefore you may want to call an attorney right away. If you




2019 10325 CIDL
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 61 of 82 PageID 65




 do not know an attorney, you may call an attorney referral service or a legal aid office (usted in
 the phone book).

        If you choose to file a written response yourself,  , at the same time you file your written
 response to the Court you must also mail or hand deliver a carbon copy or photocopy of your
 written response to the "Plaintiffi Plaintiff s Attorney" named below.


                              SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                     Aaron M.Swift, Esq.
                                  Jordan T.Isringhaus, Esq.
                                     Jon P. Dubbeld,Esq.
                               10460 Roosevelt Blvd. N., Ste. 313
                                    St. Petersburg, FL 33716

                                         IMPORTANTE

         Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
 de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este
 tribunal. Localizado en:

                      251 N. Ridgewood Avenue, Daytona Beach, FL 32114




         Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su
 defensa, debe presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de
 las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria
 ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del
 tribunal. Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
 inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia
 legal que aparecen en la guia telefonica.

        Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su
 respuesta ante el tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la
 persona denominada abajo.

        Si usted elige presentar personalmente una respuesta por escrito, en el mismo momento
 que usted presente su respuesta por escrito al Tribunal, usted debe enviar por correo o llevar una
 copia de su respuesta por escrito a la parte entregando esta orden de comparencencia a:

                              SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                     Aaron M.Swift, Esq.
                                  Jordan T.Isringhaus, Esq.
                                     Jon P. Dubbeld,Esq.
                               10460 Roosevelt Blvd. N., Ste. 313
                                                 2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 62 of 82 PageID 66




                                       St. Petersburg, FL 33716

        Copias de todos los documentos judiciales de este caso, incluyendo las ordenes, estan
 disponibles en la oficina del Secretario de Juzgado del Circuito [Clerk of the Circuit
 Court's office]. Estos documentos pueden ser revisados a su solicitud.

                                            IMPORTANT

         Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs
 a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-
 jointe aupres de ce tribunal. Qui se trouve a:

                       251 N. Ridgewood Avenue, Daytona Beach, FL 32114



         Un simple coup de telephone est insuffisant pour vous proteger; vous etes obliges de
 deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties
 nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas votre
 reponse ecrite dans le delai requis, vous risquez de perdre la cause ainsi que votre salaire, votre
 argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du tribunal. Il y a
 d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si
 vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou
 a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

        Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
 en meme temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une
 photocopie de votre reponse ecrite a la partie qui vous depose cette citation.

                               SWIFT,ISRINGHAUS & DUBBELD,P.A.
                                      Aaron M.Swift, Esq.
                                    Jordan T.Isringhaus, Esq.
                                      Jon P. Dubbeld,Esq.
                                 10460 Roosevelt Blvd. N., Ste. 313
                                     St. Petersburg, FL 33716

        Les photocopies de tous les documents tribunals de cette cause, y compris des arrets,
 sont disponible au bureau du greffier. Vous pouvez revue ces documents,sur demande.


 DATED on

 Clerk of Circuit Court

 By:
 Deputy Clerk

                                                   3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 63 of 82 PageID 67
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 64 of 82 PageID 68




                     IN THE CIRCUIT/COUNTY COURT IN AND FOR VOLUSIA COUNTY,FLORIDA

                                                                   Judge :Randell H. Rowe, III - Div. 01
                                                                   Case No 2019 10325 CIDL

             HEATHER BUDD, AN INDIVIDUAL                           .vs             TARGET CORPORATION & TD BANK, USA,
                                                                                         N,A., FOREIGN ENTITIES
                          Plaintiff(s),                                                                Defendant(s),
                                                                SUMMONS

                                                   THE STATE OF FLORIDA:
                                               TO EACH SHERIFF OF THE STATE:

YOU ARE HEREBY COMMANDED to serve this summons and a copy of the complaint or petition in the above
styled cause upon the defendant(s):

        TD BANK, USA, N.A.
        ATTN: LEGAL DEPARTMENT
        1701 MARLTON PIKE EAST
        CHERRY HILL, NJ 08034


Each defenclant is hereby required to serve written defenses to said complaint- or petition on plaintiff or plaintiffs
attorney, whose name and address is
        JON DUBBELD
        SWIFT ISRINGHAUS DUBBELD PA
        10960 ROOSEVELT BLVD N STE. 31
        ST PETERSBURG, FL 33719

                                                                                                                             the
within 20 days aft©r service of this summons upon that defendant exclusive of the day of service, and to file
           .                             of  this Court before  service on plaintiffs  attorney or immediately  thereafter, If a
original of the defenses with the Clerk
                                          be  entered against  that defendant for  the  relief demanded  in the   complaint   or
defendant fails to do so, a default will
petition.

DATED February 21,2019                                                        LAURA E. ROTH
                                                                              CLEONICAMRPAVINTY COURT

                                                                                     2f2                 2q19 10325 CID!,
fwd to pltfs atty via e.serviee for SOP
                                                                              By              iiiii1W,434VarY Ukrk
                                                                              e.$Igned 2/21/201911:26:33 AM 2019 10325 CIDL




CL-02244612                                   (See reverse side for additional information.)
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 65 of 82 PageID 69




                            ADDRESS OF THE CLERK OF THE CIRCUIT COURT

                                          LAURA E. ROTH
                                          CLERK OF TEE COURT
                                          P.O. BOX 6043
                                          DELAND,FL32721-6043


 IfEnglish is not your native language and you need assistance understanding the court's
 proceedings, you will need to bring someone to interpret for you as this service is not provided by
 the court.

Si el ingles no es su lengua materna y va a necesitar ayuda para entender el procesojudicial, tendra
que traer a aipien para que le interprete ya quo el tribunal no ofrece este servicio.




REQUESTS FOR ACCOMMODATIONS BY PERSONS WITH DISABILITIES
If you are a person with a disability who needs an accommodation in order to participate in
this proceeding, you are entitled, at no cost to you,to the provision of certain assistance. Please
contact Court Administration, 125 E. Orange Ave.,Ste. 300,Daytona Beach,FL 32114,(386)
257-6096, at least 7 days before your scheduled court appearance, or immediately upon
receiving this notification if the time before the appearance is less than 7 days; if you are
hearing impaired or voice impaired, call 711,

THESE ARE NOT COURT INFORMATION NUMBERS



SOLICITUD DE ADAPTACIONES PARA PERSONAS CON DISCAPACIDADES,
Si usted es una persona con discapacidad que necesita una adaptacien para poder participar
en este procedimiento, usted tiene el derecho a que se le proporcione cierta asistencia, sin
incurrir en gastos. Coin uniquese con la Oficina de Administracion Judicial(Court
Administration),125 E. Orange Ave., Ste. 300,Daytona Beach,FL 32114,(386)257-6096, con
no menos de 7 dias de antelaeiOn de su eita de comparecencia ante el juez, o de inniediato al
recibir esta notificaciOn si hi city de comparecencia esta dentro de to piano menos de 7 dias; si
usted tiene una diseapacidad del habl:a o del oldo,flame at 711,

ESTOS NU ZEROS TELEFONICOS NO SON PARA OBTENER INFORMACION
JUDICIAL


CL-0224-1612
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 66 of 82 PageID 70




                    IN THE CIRCUIT/COUNTY COURT IN AND FOR VOLUSIA COUNTY,FLORIDA

                                                                 Judge :Randell H. Rowe, III - Div. 01
                                                                 Case No : 2019 10325 CIDL

            HEATHER BUDD, AN INDIVIDUAL                            -vs-         TARGET CORPORATION & TD BANK, USA,
                                                                                      N.A., FOREIGN ENTITIES
                         Plaintiff(s),                                                                 Defendant(s).
                                                              SUMMONS

                                                  THE STATE OF FLORIDA:
                                              TO EACH SHERIFF OF THE STATE:

YOU ARE HEREBY COMMANDED to serve this summons and a copy of the complaint or petition in the above
styled cause upon the defendant(s):

        TARGET CORPORATION
        C/O CT CORPORATION SYSTEM
        1200 S. PINE ISLAND ROAD
        PLANTATION, FL 33324


Each defendant is hereby required to serve written defenses to said complaint or petition on plaintiff or plaintiffs
attorney, whose name and address is
        JON DUBBELD
        SWIFT ISRINGHAUS DUBBELD PA
        10460 ROOSEVELT BLVD N STE. 31
        ST PETERSBURG, FL 33719


within 20 days after service of this summons upon that defendant exclusive of the day of service, and to file the
original of the defenses with the Clerk of this Court before service on plaintiffs attorney or immediately thereafter. If a
defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint or
petition.

DATED :February 21,2019                                                      LAURA E. ROTH
                                                                             CLEWK icKVIVONNTY COURT
                                                                                                                2 °.C1`1.)1

                                                                                    212                4 2019 10325 CHM,
fwd to pltfs atty via e-service for SOP
                                                                             By :                                   Clerk
                                                                             e-Signed 2/21/2019 11:26:33 AM 2019 10325 CIDL




CL-0224-1612                                 (See reverse side for additional information.)
       Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 67 of 82 PageID 71

                           ADDRESS OF THE CLERK OF THE CIRCUIT COURT

                                         LAURA E. ROTH
                                         CLERK OF THE COURT
                                         P.O. BOX 6043
                                         DELAND,FL 32721-6043


If English is not your native language and you need assistance understanding the court's
proceedings, you will need to bring someone to interpret for you as this service is not provided by
the court.

Si el ingles no es su lengua materna y va a necesitar ayuda para entender el proceso judicial, tendra
que traer a alguien para que le interprete ya que el tribunal no ofrece este servicio.




REQUESTS FOR ACCOMMODATIONS BY PERSONS WITH DISABILITIES
If you are a person with a disability who needs an accommodation in order to participate in
this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please
contact Court Administration, 125 E. Orange Ave., Ste. 300, Daytona Beach,FL 32114,(386)
257-6096, at least 7 days before your scheduled court appearance, or immediately upon
receiving this notification if the time before the appearance is less than 7 days; if you are
hearing impaired or voice impaired, call 711.

THESE ARE NOT COURT INFORMATION NUMBERS




SOLICITUD DE ADAPTACIONES PARA PERSONAS CON DISCAPACIDADES
Si usted es una persona con discapacidad que necesita una adaptacion para poder participar
en este procedimiento, usted tiene el derecho a que se le proporcione cierta asistencia, sin
incurrir en gastos. Comuniquese con la Oficina de Administraci6n Judicial (Court
Administration), 125 E. Orange Ave., Ste. 300, Daytona Beach,FL 32114,(386)257-6096, con
no menos de 7 dias de antelacion de su cita de comparecencia ante el juez, o de inmediato al
recibir esta notificacion si la cita de comparecencia esta dentro de un plazo menos de 7 dias; si
usted tiene una discapacidad del habla o del oido, llame al 711.

ESTOS NUMEROS TELEFONICOS NO SON PARA OBTENER INFORMACION
JUDICIAL


CL-0224-1612
       Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 68 of 82 PageID 72

Filing # 86487103 E-Filed 03/15/2019 04:47:46 PM


            IN THE CIRCUIT/COUNTY COURT IN AND FOR VOLUSIA COUNTY,FLORIDA
     HEATHER BUDD AN INDIVIDUAL

                    Plaintiff,                                              Case No.: 2019 10325 CIDL
     vs.
                                                                        VERIFIED RETURN OF.SE4VICE
     TARGET CORPORATION & TD BANK,                       i      L
     USA,NA.,FOREIGN ENTITIES

                    Defendant.                                        1 1111 1111.11111.111 11 11111 11111 1111 1111
                                                     1                      . •      *931691*                    •

     Pursuant to the request of LEGAL TRANSPORTERS,received this process on 03/0612019 at 5:24 PAIL to be served
     upon:
     TARGET CORPORATION C/O CT CORPORATION SYSTEM

     STATE OF FLORIDA
     COUNTY OF BROWARD               ss.

    I,HENRI WERNER,depose and say that:
    On 03/07/2019 at 10:35 AM,I served the within SUMMONS / CIVIL COVER SHEET / OTHER DOCUMENT /
    REQUESTS / COMPLAINT on TARGET CORPORATION C/O CT CORPORATION SYSTEM at 1200 S.
    PINE ISLAND ROAD ,PLANTATION,FL 33324 in the manner indicated below:

    CORPORATE SERVICE: By delivering a true copy of this process to DONNA MOCH,SR CORPORATE
    OPERATIONS MANAGER FOR REGISTERED AGENT of the above named corporation and informing him/her
    of the contents. . •

    AUTHORIZED LEGAL AGENT,STATED HE/SHE IS AUTHORIZED TO ACCEPT SERVICE ON BEHALF
    OF DEFENDANT.

    I certify that I am over the age of 18, I am not a party to this action and have no interest in the process being served, and
    I am a Certified Process Server or Special Process Server in good standing in the judicial circuit/county in which the
    process was served or am otherwise duly authorized to have served process in the jurisdiction where process was served.

    Under penalty of perjury I declare that I have read the foregoing Verified Return of Service and that the facts stated in it
    are true.




                                                  •• .
              ofR         d P00040t, .F.:*$,•.9 .5.25 •      •
     JOSE H..1\4v              -;: 1.61 BgNIT,EY...DR4VE;'MAW,FL3.3166-;305871-6477
        Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 69 of 82 PageID 73




                     IN THE CIRCUIT/COUNTY COURT IN AND FOR VOLUSIA COUNTY,FLORIDA

                                                                 Judge :Ra ndel1 H. Rowe, III - Div. 01
                                                                 Case No 2019 10325 CIDI.

             HEATHER BUDD, AN INDIVIDUAL                          -vs-            TARGET CORPORATION & TD BANK, USA,
                                                                                        N.A., FOREIGN ENT TINES
                          Plaintiff(s),                                                       Defendant
                                                              SUMMONS

                                                  THE STATE OF FLQRIDA:
                                              TO EACH SHERIFF OF THE STATE:

YOU ARE HEREBY COMMANDED to serve this summons and a copy of the complaint or petition in the above
styled cause upon the defendant(S):

         TARGET CORPORATION
         C/O CT CORPORATION SYSTEM
         1200 S. PINE ISLAND ROAD
         PLANTATION, FL 33324


Each defendant is hereby required to serve written defenses to said complaint or petition on plaintiff or plaintiffs
attorney, whose name.and address.is
         JON. DW3BELD
         SWIFT .ISRINGHAUS DUBBELD PA
         10460 ROOSEVELT BLVD N STE. 31
         ST PETERSBURG, FL 33719

within 20 days after service of this summons upon that defendant exclusive of the day of service, and to file the
original of the defenses with the Clerk of this Court before service on plaintiff's attorney or immediately thereafter. If a
defendant fails to do so, a default wilt be entered asainst that defendant for the relief demanded in • the complaint or
petition.

DATED :February 21,2019                                                      LAURA E.-ROTH
                                                                            •CLE      ,c,ffigmIc39tinpi. COURT
                                                                                                              •.12. CIDI.
                                                                                                                            •
fwd to pltf's atty via e-service for SOP
                                                                                                                   :    •        -
                                                                              y                                     tlf irk
                                                                            ti-Signed 2/21/201911:2.6:33 AM 201   1632.5.GIQI.




CL-0224-1612                                (See reverse side for additional information.)
      Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 70 of 82 PageID 74


                           ADDRESS OF THE CLERK OF TEE CIRCUI

                                          LAURA E. ROTH
                                          CLERK PF THE COURT
                                          P.O, BOX 6043
                                          DELAND,FL 32721-6043


If English is not your native language and you need assistance understanding the court's
proceedings, you will need to bring someone to interpret for you as this service is not provided by
the court.

Si el ingles no.es su lengua materna y va a necesitar a.yuda para entender el proceso judicial, tendra
que traer a alguien para que le interprete ya que el tribunal no ofrece este servicio.




FtE01,TESTS FOR.ACCOMMODATIONS BY.PERSONS WITH
If004ea.pers0with a disability who needs an accommod4tion in ordeii to participate in
this proceeding,..you .are -entitled, at no cost to yoit, tothe provision of certain..assistance. Please
contact.Court.Ad. inistration,125 E.Orange Ave.,Ste. 300, D4yicinit Beaeh, .32114,(386)
257,:6090;at leAst744s.befoi'e your sOeduJed court.apOarance,or imin1.01i4ely upon
receiving this notifiationifthetiin:e before the appear:once is less than 7.0.3r ; if you are
hearing'impaired or voice impaired,call 711.

THESE ARE NOT COURT INFORMATION NUMBERS



SOLICITUD DE ApAPTACIONES PARA PlERSONAS CON DIS:CAPACIDADES
Si tt4ed es .ut.,4..pei- A.con.:c1isCapaci.d.0quo netes4a.00...it.d.Ap(acion
ep e.ste.pioc.ediniiento,..ust00.*ri0 el 0er.eao a que.s.e le::proporeiono plena *si**ncia,:sin
                                                    de A4thinistratiOnJu*ial.(Courl.
Administratio4 1:25 E. orange                      Daytoiia Beach,.FL 32114,0.80 2.57-.6096, von
no iii0o$ de 7.d-ias de antel.a06n de su cita de comparecencia ante el juez,6 de ifiniediafo al •
recibir esta notification si la vita de co.inparecenCia esta dentro de un plazo mows de dias; si
rested tiene una discapacidad del habla o del oido, Hanle al 711.

ESTOS NUMEROS TELEFONICOS NO SON PARA OBTENER INFORMACION
JUDICIAL


CL.0224-1612
      Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 71 of 82 PageID 75

Filing # 86488487 E-Filed 03/15/2019 05:00:59 PM



                                             STATE OF FLORIDA
                                         SEVENTH JUDICIAL CIRCUIT
                                           CIRCUIT COURT COURT
                                             VOLUSIA COUNTY

           Heather Budd,                                                 Case No. 2019 10325 CIDL

                                             Plaintiff,

                               V.

           Target Corporation and TD Bank USA,
           N.A.,

                                          Defendants.


                                          NOTICE OF APPEARANCE


                  Please take notice that Brian Melendez of Barnes & Thornburg LLP represent

           Defendants Target Corporation and TD Bank USA,N.A., in this action, in association

           with Dana A. Jacobs of Saalfield Shad, P.A. TD asks that any process, order, pleading,

           motion, or other paper served or filed in this action be served upon both Mr. Melendez

           and Ms. Jacobs.


           March 15, 2019.
                                                          BARNES & THORNBURG LLP

                                                          /s/ Brian Melendez

                                                          Brian Melendez
                                                          Fla. Bar No. 0103559
                                                          Suite 2800
                                                          225 South Sixth Street
                                                          Minneapolis, MN 55402-4662
                                                          Ph. 612.367.8734
                                                          Fax 612.333.6798
                                                          brian.melendez@btlaw.com
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 72 of 82 PageID 76




                                                in association with

                                     SAALFIELD SHAD,P.A.
                                     Dana A. Jacobs
                                     Fla. Bar No. 59053
                                     Suite 400
                                     245 Riverside Avenue
                                     Jacksonville, FL 32202
                                     Ph. 904.394.3805
                                     Fax 904.355.3503
                                     djacobs@saalfieldlaw.com

                                     Attorneys for Defendant
                                        TD Bank USA,N.A.




                                     2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 73 of 82 PageID 77




                                       Certificate of Service

           I certify that the foregoing document has been furnished to John P. Dubbeld,

    Swift, Isringhaus & Dubbeld, P.A., Suite 313, 10460 Roosevelt Boulevard North, St.

    Petersburg, FL 33716(jdubbeld@swift-law.com), by e-mail through the Florida Courts e-

    filing Portal on March 15, 2019.


    March 15, 2019.
                                                  BARNES & THORNBURG LLP

                                                 /5/ Brian Melendez

                                                 Brian Melendez
                                                 Fla. Bar No. 0103559
                                                 Suite 2800
                                                 225 South Sixth Street
                                                 Minneapolis, MN 55402-4662
                                                 Ph. 612.367.8734
                                                 Fax 612.333.6798
                                                 brian.melendez@btlaw.com

                                                  Attorneys for Defendant
                                                     TD Bank USA,N.A.




                                                 3
      Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 74 of 82 PageID 78

Filing # 86684533 E-Filed 03/20/2019 12:19:26 PM




                                            STATE OF FLORIDA
                                         SEVENTH JUDICIAL CIRCUIT
                                              CIRCUIT COURT
                                             VOLUSIA COUNTY

           Heather Budd,                                                 Case No. 2019 10325 CIDL

                                             Plaintiff,

                               V.

           Target Corporation and TD Bank USA,
           N.A.,

                                          Defendants.


                                          NOTICE OF APPEARANCE


                  Please take notice that Dana A. Jacobs of Saalfield Shad, P.A. represents Target

           Corporation and TD Bank USA, N.A. in this action, in association with Brian Melendez

           of Barnes & Thornburg LP and asks that any process, order, pleading, motion, or other

           paper served or filed in this action be served upon both Ms. Jacobs and Mr. Melendez.


           March 20, 2019.
                                                          SAALFIELD SHAD,P.A.

                                                          Is! Dana A. Jacobs

                                                          Dana A. Jacobs
                                                          Fla. Bar No. 59053
                                                          Suite 400
                                                          245 Riverside Avenue
                                                          Jacksonville, FL 32202-4926
                                                          Ph. 904.355.4401
                                                          Fax 904.355.3503
                                                          djacobs@saalfieldlaw.com
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 75 of 82 PageID 79




                                                         in association with

                                             BARNES & THORNBURG LLP
                                             Brian Melendez
                                             Fla. Bar No. 0103559
                                             Suite 2800
                                             225 South Sixth Street
                                             Minneapolis, MN 55402-4662
                                             Ph. 612.367.8734
                                             Fax 612.333.6798
                                             brian.melendez@btlaw.com

                                             Attorneys for Defendants


                               CERTIFICATE OF SERVICE

           I certify that the foregoing document has been furnished to John P. Dubbeld,

    Swift, Isringhaus & Dubbeld, P.A., Suite 313, 10460 Roosevelt Boulevard North, St.

   Petersburg, FL 33716 adubbeld@swift-law.com), by e-mail through the Florida Courts e-

    filing Portal on March 20, 2019.


    March 20, 2019.
                                             SAALFIELD SHAD,P.A.

                                             Is! Dana A. Jacobs

                                             Dana A. Jacobs
                                             Fla. Bar No. 59053
                                             Suite 400
                                             245 Riverside Avenue
                                             Jacksonville, FL 32202-4926
                                             Ph. 904.355.4401
                                             Fax 904.355.3503
                                             djacobs@saalfieldlaw.com

                                             Attorneys for Defendants




                                            2
      Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 76 of 82 PageID 80
Filing # 86685317 E-Filed 03/20/2019 12:27:28 PM




                                            STATE OF FLORIDA
                                         SEVENTH JUDICIAL CIRCUIT
                                              CIRCUIT COURT
                                             VOLUSIA COUNTY

           Heather Budd,                                              Case No. 2019 10325 CIDL

                                             Plaintiff,

                               V.

           Target Corporation and TD Bank USA,
           N.A.,

                                          Defendants.


                                            NOTICE OF FILING
                                           NOTICE OF REMOVAL


           To:    Laura E. Roth, Clerk of the Circuit Court, P.O. Box 6043, DeLand, FL 32721-
                  6043.

                  Plaintiff Heather Budd and her attorney John P. Dubbeld, Swift, Isringhaus &
                  Dubbeld, P.A., Suite 313, 10460 Roosevelt Boulevard North, St. Petersburg, FL
                  33716 (jdubbeld@swift-law.com).

                  Pursuant to 28 U.S.C. § 1446(d), Defendants Target Corporation and TD Bank

           USA, N.A., give notice that they have filed a notice of removal of this action to the

           United States District Court for the Middle District of Florida. A copy of that notice

           accompanies this notice as Exhibit A.
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 77 of 82 PageID 81




    March 20, 2019.
                                     SAALFIELD SHAD,P.A.

                                     Is!Dana A. Jacobs

                                     Dana A. Jacobs
                                     Fla. Bar No. 59053
                                     Suite 400
                                     245 Riverside Avenue
                                     Jacksonville, FL 32202-4926
                                     Ph. 904.355.4401
                                     Fax 904.355.3503
                                     djacobs@saalfieldlaw.com

                                                 in association with

                                     BARNES & THORNBURG LLP
                                     Brian Melendez
                                     Fla. Bar No. 0103559
                                     Suite 2800
                                     225 South Sixth Street
                                     Minneapolis, MN 55402-4662
                                     Ph. 612.367.8734
                                     Fax 612.333.6798
                                     brian.melendez@btlaw.com

                                     Attorneys for Defendants
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 78 of 82 PageID 82




                                       Certificate of Service

           I certify that the foregoing document has been furnished to John P. Dubbeld,

    Swift, Isringhaus & Dubbeld, P.A., Suite 313, 10460 Roosevelt Boulevard North, St.

    Petersburg, FL 33716 (jdubbeld@swift-law.com), by e-mail through the Florida Courts e-

    filing Portal on March 20, 2019.


    March 20, 2019.
                                                 SAALFIELD SHAD,P.A.

                                                 Is! Dana A. Jacobs

                                                 Dana A. Jacobs
                                                 Fla. Bar No. 59053
                                                 Suite 400
                                                 245 Riverside Avenue
                                                 Jacksonville, FL 32202-4926
                                                 Ph. 904.355.4401
                                                 Fax 904.355.3503
                                                 djacobs@saalfieldlaw.com

                                                 Attorneys for Defendants




                                                 3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 79 of 82 PageID 83




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    Heather Budd,                                                   Fed. Case No.

                                       Plaintiff,             Fla. Case No. 2019 10325 CIDL
                                                             (Fla. 7th Jud. Cir., Volusia Cnty.)
                        v.

    Target Corporation and TD Bank USA,
    N.A.,

                                    Defendants.


                                     NOTICE OF REMOVAL


    To:    Elizabeth M. Warren, Clerk of Court, George C. Young Federal Annex
           Courthouse, 401 West Central Boulevard, Orlando, FL 32801.

           Plaintiff Heather Budd and her attorney John P. Dubbeld, Swift, Isringhaus &
           Dubbeld, P.A., Suite 313, 10460 Roosevelt Boulevard North, St. Petersburg, FL
           33716 (jdubbeld@swift-law.com).

           Defendants Target Corporation and TD Bank USA, N.A., hereby give notice of

    their removal of this action on the following grounds:

           1.     Plaintiff Heather Budd commenced this civil action in the Circuit Court,

    Seventh Judicial District, in and for Volusia County, Florida. A copy of the summons and

    complaint, together with all the other process, pleadings, and orders served in the state-

    court action, accompany this notice as Composite Exhibit A:

          (a)     Civil Cover Sheet(Feb. 20, 2019)

          (b)     Complaint(Feb. 20, 2019)

          (c)     Designation of E-mail Addresses(Feb. 20, 2019)

                                                    1
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 80 of 82 PageID 84




          (d)     Plaintiff's First Request for Production of Documents Directed to Target

                  Corporation (Feb. 20, 2019)

          (e)     Plaintiff's First Request for Production of Documents Directed to TD

                  Bank USA,N.A.(Feb. 20, 2019)

          (f)     Plaintiff's First Request for Admissions Directed to TD Bank USA, N.A.

                 (Feb. 20, 2019)

          (g)     Plaintiff's First Request for Admissions Directed to Target Corporation

                 (Feb. 20, 2019)

          (h)     Summons to TD Bank USA,N.A.(unsigned, undated)

          (i)     Summons to Target Corporation (unsigned, undated)

           a)     Summons to TD Bank USA,N.A.(Feb. 21, 2019)

          (k)     Summons to Target Corporation (Feb. 21, 2019)

          (1)     Return of Service Summons to Target Corporation (Mar. 15, 2019)

          (m)     Notice of Appearance (Mar. 15, 2019)

          (n)     Notice of Appearance (Mar. 20, 2019)

          (o)     Notice of Filing Notice of Removal(Mar. 20,2019)

          2.      The complaint was the initial pleading setting forth the purported claims

   for relief upon which the state-court action is based.

          3.      The case that the complaint purportedly stated was and is removable.

          4.      The Defendants received the summons and complaint on or after February

    21, 2019.



                                                2
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 81 of 82 PageID 85




           5.      The Defendants are filing this notice within 30 days after receiving the

    summons and complaint.

           6.      This Court would have had original jurisdiction over the state-court action

    under 28 U.S.C. §§ 1331 and 28 U.S.C. § 1337(a). The complaint alleges a violation of

    the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A). See Mims v. Arrow

    Financial Services, LLC,565 U.S. 368 (2012).

           7.      The state-court action is removable under 28 U.S.C. § 1441(a)& § 1446.

           8.      The state-court action is not a nonremovable action under 28 U.S.C.

    § 1445.

           9.      Promptly after filing this notice, the Defendants will give written notice to

    the adverse Party, and will file a copy with the Clerk ofthe state court.

           Wherefore the Defendants respectfully pray that the state court proceed no

   further, and that any further proceedings in this action occur in the United States District

    Court for the Middle District of Florida.


    March 20, 2019.
                                                  SAALFIELD SHAD,P.A.

                                                  Is!Dana A. Jacobs

                                                  Dana A. Jacobs
                                                  Fla. Bar No. 59053
                                                  Suite 400
                                                  245 Riverside Avenue
                                                  Jacksonville, FL 32202-4926
                                                  Ph. 904.355.4401
                                                  Fax 904.355.3503
                                                  djacobs@saalfieldlaw.com


                                                 3
Case 6:19-cv-00547-RBD-GJK Document 1-1 Filed 03/20/19 Page 82 of 82 PageID 86




                                                 in association with

                                     BARNES & THORNBURG LLP
                                     Brian Melendez
                                     Fla. Bar No.0103559
                                     Suite 2800
                                     225 South Sixth Street
                                     Minneapolis, MN 55402-4662
                                     Ph. 612.367.8734
                                     Fax 612.333.6798
                                     brian.melendez@btlaw.com

                                     Attorneys for Defendants




                                    4
